    Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 1 of 57 PageID #:46400




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE OPANA ER ANTITRUST                                 MDL No. 2580
LITIGATION
                                                         Lead Case No. 14-cv-10150

THIS DOCUMENT RELATES TO:                                Hon. Harry D. Leinenweber

All Actions                                                PUBLIC VERSION

     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ STATEMENT OF ADDITIONAL
    FACTS REQUIRING THE DENIAL OF DEFENDANTS’ DAMAGES/CAUSATION
                   MOTION FOR SUMMARY JUDGMENT

        Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Penwest Pharmaceuticals Co.

(collectively, “Endo”) and Impax Laboratories, Inc. (“Impax,” and together with Endo,

“Defendants”) submit this response to Plaintiffs’ Statement of Additional Facts (ECF No. 618)

submitted in opposition to Defendants’ Motion for Summary Judgment.*

                                PRELIMINARY STATEMENT

        Defendants submit this response in further support for their Motion for Summary

Judgment, and pursuant to Local Rule 56.1(a). Plaintiffs purport to have submitted a statement

pursuant to Local Rule 56.1(b)(3)(C) of “additional facts that require the denial of summary

judgment.” None of the “facts” asserted by Plaintiffs, however, preclude summary judgment. This

is because each of Plaintiffs’ statements of additional facts falls into one or more of the following

categories.




*
 References to Defendants’ Exhibits #1 through #57 correspond to documents filed with
Defendants’ Rule 56.1 Statement (ECF No. 558-14). Exhibits #58 through #79 are attached
hereto. References to Plaintiffs’ Exhibits correspond to documents filed with Plaintiffs’ Rule
56.1 Statement (ECF No. 618).




                                                 1
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 2 of 57 PageID #:46401




       First, many of Plaintiffs’ purported additional “facts” are not material for the purposes of

summary judgment—that is, even if true, the asserted fact would not affect the outcome of the

summary judgment arguments before the Court. Defendants moved for summary judgment on the

grounds that Plaintiffs have presented no evidence that would allow a reasonable jury to find that

the Settlement and License Agreement (“SLA”) Plaintiffs challenge caused them antitrust injury

or damages. See ECF No. 558 (Defendants’ Memorandum of Law in Support of Defendants’

Causation/Damages Motion for Summary Judgment [hereafter, “Defs.’ Causation SJ Brief”]). To

the contrary, the undisputed record evidence demonstrates that the Broad License in the SLA

benefitted Plaintiffs by enhancing, not reducing, competition. Id. Most of Plaintiffs’ “additional

facts” have no bearing on the question of causation or damages raised in Defendants’ motion.

Even if a dispute as to these facts existed, it would not preclude summary judgment because its

resolution would not affect the outcome of Defendants’ motion. See Carroll v. Lynch, 698 F.3d

561, 564 (7th Cir. 2012) (explaining that “irrelevant or unnecessary” factual disputes are not

material and do not preclude summary judgment); JPM, Inc. v. John Deere Indus. Equip. Co., 94

F.3d 270, 273 (7th Cir. 1996) (“[T]he dispute over this issue does not preclude summary judgment,

for to do so a fact must be not only genuinely disputed, but material. A fact is material for purposes

of summary judgment only if it might affect the outcome of a case under governing law.”).

       Second, certain of the purported “facts” merely repeat or characterize the conclusions

offered by Plaintiffs’ experts which, themselves, reflect nothing more than assumption and

speculation unsupported by analysis or the record itself. Plaintiffs cannot rely on unfounded and

unsupported expert conclusions to create a genuine issue of material fact for purposes of surviving

summary judgment. See ECF No. 558 (Defs.’ Causation SJ Brief) at 19–21; Weigel v. Target

Stores, 122 F.3d 461, 469 (7th Cir. 1997) (explaining that an expert opinion based on




                                                  2
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 3 of 57 PageID #:46402




“‘unsupported assumptions’ and ‘theoretical speculations’ is no bar to summary judgment.”

(quoting American Int'l Adjustment Co. v. Galvin, 86 F.3d 1455, 1464 (7th Cir.1996) (Posner, C.J.,

dissenting)); In re Online DVD-Rental Antitrust Litig., 779 F.3d 914, 923-24 (9th Cir. 2015)

(“[T]he mere proffering of unsupported expert testimony does not create a triable issue as to

antitrust injury-in-fact,” particularly where expert testimony is contrary to the undisputed facts);

Dana Corp. v. American Standard, Inc., 866 F. Supp. 1481, 1499 (N.D. Ind. 1994) (“Expert

opinions premised upon speculation and conjecture are insufficient to create a genuine issue of

material fact to survive summary judgment.”).

       Third, certain of the purported “facts” are otherwise based on Plaintiffs’ own unsupported

assumptions, lacking in record support, and/or contrary to undisputed evidence. It is axiomatic

that such purported assertions of “fact” cannot preclude summary judgment.              Rather, the

nonmoving party “must point to specific facts showing that there is a genuine issue for trial, and

inferences relying on mere speculation or conjecture will not suffice.” DiPerna v. Chicago Sch.

of Prof’l Psy., 893 F.3d 1001, 1006 (7th Cir. 2018); SportFuel, Inc. v. PepsiCo, Inc., 932 F.3d 589,

601 (7th Cir. 2019) (explaining that “assumption or speculation” is insufficient to defeat summary

judgment); Good v. Univ. of Chi. Med. Ctr., 673 F.3d 670, 675 (7th Cir. 2012) (“[G]uesswork and

speculation are not enough to avoid summary judgment.”), overruled on other grounds by Ortiz v.

Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016).

       Accordingly, none of Plaintiffs’ statements of additional fact supports denial of

Defendants’ motion for summary judgment.          Further, as explained in Defendants’ Specific

Responses below, Plaintiffs’ additional facts are controverted and/or unsupported by the record

and therefore cannot be deemed admissions for purposes of Local Rule 56.1(a). Defendants object

to Plaintiffs’ characterization of documents and testimony in the record, and nothing in this




                                                 3
    Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 4 of 57 PageID #:46403




response should be deemed agreement with Plaintiffs’ characterizations or interpretations of

evidence in the record. Moreover, although Defendants’ Specific Responses address the

inaccuracy and lack of evidentiary support for many of Plaintiffs’ purported facts, nothing in those

Specific Responses should be construed as an admission by Defendants that any of Plaintiffs’

assertions are relevant to the summary judgment motions before the Court. This response is not

intended to serve as Defendants’ complete response to the assertions below for the purposes of any

trial, and Defendants reserve the right to address particular assertions below with additional

evidence and/or testimony from expert or fact witnesses.

                                    SPECIFIC RESPONSES

        PLAINTIFFS’ PARAGRAPH 1: On June 8, 2010, Endo and Impax executed a
settlement agreement resolving a patent infringement lawsuit in which Endo alleged that Impax’s
generic version of Original Opana ER1–Endo’s branded opioid product–infringed two of Endo’s
patents: U.S. Patent Nos. 6,958,456 (the “’456 patent”) and 5,662,933 (the “’933 patent”) (the
“Patent Litigation”). The settlement consisted of two interrelated agreements: the SLA and the




1
 For purposes of this Statement of Facts, Plaintiffs adopt Defendants’ defined terms for Original
Opana ER, Reformulated Opana ER, Generic Original Opana ER, Generic Reformulated Opana
ER, as set forth in footnote 1 of Defendants’ Local Rule 56.1 Statement of Material Facts as to
Which There Is No Genuine Issue.



                                                 4
    Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 5 of 57 PageID #:46404




DCA.2 Both were negotiated contemporaneously3 and were finalized on the same day–June 8,
2010.4

        DEFENDANTS’ RESPONSE TO PARAGRAPH 1:                        Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF



2
  Causation DSUF, Ex. 22 (SLA § 9.3: “Entire Agreement; Waiver: This Agreement, including
the Appendix attached hereto, together with the Development Agreement between Endo and
Impax, dated as of the date hereof, contains the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior drafts or understandings.”) (emphasis added;
underline in original).
3
  See, e.g., Ex. 1, Snowden 12/19/18 Tr. 193:5-8
                                                                                               Ex.
2, Mengler 8/1/18 Tr. 74:17-21

         Ex. 3, Koch 6/21/18 Tr. 109:5-9

                                      . See also Ex. 4, ENDO-OPANA-00002745, at -2748-751
(Manogue Ex. 20) (Endo Response to Feb. 20, 2014 FTC CID Specification 2 reflecting May 26,
                            , 2010 calls with Impax discussing both potential settlement and
development deal); Ex. 5, IMPAX-OPANA00035633, at - 637-638 (Snowden Ex. 14) (Sept. 5,
2018 Impax response to FTC CID Specification 5, reflecting call on                , and in-person
meeting on              where both potential settlement and development deal were discussed).
4
  See Ex. 1, Snowden 12/19/18 Tr. 193:13-14
                                In the Matter of Impax Labs. Inc., Dkt. 9373, 2019 WL 1552939,
at *8 (FTC Mar. 28, 2019)

                                                                   ; Ex. 6, Second Set of Joint
Stipulations ¶ 28, In the Matter of Impax Labs. Inc., Dkt. 9373 (FTC Dec. 19, 2017) (“On June 8,
2010, Impax and Endo entered into the Settlement and License Agreement and the Development
and Co-Promotion Agreement.”). See also Causation DSUF ¶ 18 (“Endo and Impax executed a
Settlement and License Agreement on June 8, 2010.”); Ex. 7, EPI001448440 (Cobuzzi Ex. 27)
(June 8, 2010 email from Robert Cobuzzi to Endo’s Board of Directors states that




                                                5
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 6 of 57 PageID #:46405




No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph that Endo and Impax

entered into the SLA to resolve patent litigation and also entered into the DCA do not create any

genuine dispute of material fact as to whether Plaintiffs have evidence to support their causation

or damages theories. Accordingly, even to the extent a dispute exists about Plaintiffs’ assertions

in this paragraph, such a dispute does not preclude summary judgment.

          While Plaintiffs’ assertions in this paragraph are immaterial, Defendants also dispute

Plaintiffs’ characterizations of the SLA and DCA. The SLA and DCA speak for themselves.

Plaintiffs’ characterization of the SLA and DCA as “interrelated” is misleading because the SLA

and DCA were negotiated at arm’s length by Endo and Impax. See, e.g., Defs.’ Ex. 58, June 21,

2018 Deposition of Art Koch 317:22-318:4 (Impax CFO explaining that instructions from CEO

were to                                                                     . Likewise, the DCA

was evaluated by an Endo team that was not involved in negotiating the SLA. See, e.g., Defs.’ Ex.

59, October 18, 2018 Deposition of Mark Bradley 31:20-24



               ; Defs.’ Ex. 60, October 11, 2018 Deposition of Robert Cobuzzi 259:12-18 (Dr.

Cobuzzi, head of Endo’s team evaluating the DCA, explaining that he wasn’t part of conversations

about settling patent litigation). The DCA, although executed on a similar timeline to the SLA,

was a commercially reasonable agreement on its own. See Defs.’ Ex. 61, August 29, 2019 Expert

Report of Louis Berneman [hereafter “Berneman Rep.”] ¶ 12.

        PLAINTIFFS’ PARAGRAPH 2: Under the terms of the SLA and DCA, Endo paid
Impax for delaying its launch of Generic Original Opana ER until January 2013 by agreeing to:
(1) a provision in which Endo agreed not to sell its own authorized generic of Original Opana ER
during Impax’s 180-day marketing exclusivity period (the “no-AG agreement”); (2) a provision
that the parties called the “Endo Credit,” in which Endo insured the value of the no-AG agreement
by agreeing to make a cash payment to Impax if at the time Impax’s Generic Original Opana ER
entered the market, the sales of Original Opana ER had declined below a certain threshold defined
in the SLA; and (3) a series of payments including a nonrefundable $10 million “upfront payment”




                                                6
    Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 7 of 57 PageID #:46406




as part of the DCA that was incorporated into the SLA5 (collectively, the SLA and DCA are the
“reverse payment agreement”).

        DEFENDANTS’ RESPONSE TO PARAGRAPH 2:                           Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the “value” of

alleged payments in the DCA and SLA do not create any genuine dispute of material fact as to

whether Plaintiffs have evidence to support their causation or damages theories. Accordingly,

even to the extent a dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does

not preclude summary judgment.

        While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect. First,

neither the SLA nor the DCA contained any “payments” from Endo to Impax to delay Impax’s

launch of Generic Opana ER. At the time of the SLA, the provision Plaintiffs describe as a “no-

AG agreement” did not provide value to Impax because Endo was planning to launch

Reformulated Opana ER and would have had no incentive to launch an authorized generic of

original Opana ER while transitioning to its reformulated version of the product. See Defs.’ Ex.

62, August 29, 2019 Expert Report of Sumanth Addanki [hereafter “Addanki Rep.”] ¶ 116; Defs’

Ex. 63, November 7, 2018 Deposition of Brian Lortie 467:15-468:22


5
  See Causation DSUF, Ex. 22 (SLA § 4.1(c) (the no-AG agreement), SLA § 4.4 (the Endo
Credit)), SLA § 9.3 (defining the agreement as inclusive of the DCA); Causation DSUF, Ex. 31
(DCA § 3.1 (the $10 million upfront payment)).



                                                  7
    Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 8 of 57 PageID #:46407




                          Defs.’ Ex. 64 (EPI000977725) (July 15, 2011 email from Alicia Logan

to Mahen Gundecha and Brian Lortie explaining                        reason behind decision not to

launch AG of 7.5 and 15mg strengths:

                                                    Likewise, the Endo Credit provision did not

                                             and in fact did not guarantee any payment from Endo

to Impax whatsoever. See Defs.’ Ex. 62, Addanki Rep. ¶ 118. Plaintiffs have cited no evidence

to support their statement that the Endo Credit was intended to or that it did “insure the value of

the no-AG.” In particular, there is no evidence in the record that the no-AG was tied to or

negotiated in tandem with the Endo Credit. In addition, evidence shows that the Endo Credit was

ultimately triggered by unforeseen circumstances, including manufacturing problems at a Novartis

plant. See Defs.’ Ex. 62, Addanki Rep. ¶ 122. Moreover, there was no “series of payments” under

the DCA. Endo only ever made one payment under the DCA: a $10 million upfront payment.

Endo’s upfront payment under the DCA was made in exchange for the valuable profit-sharing

rights Endo received under the DCA. See Defs.’ Ex. 61, Berneman Rep. ¶¶ 57-63.

        PLAINTIFFS’ PARAGRAPH 3: Dr. Thomas McGuire, Class Plaintiffs’ economist,
opined that, at the time of the SLA’s execution, the value of the no-AG agreement and the Endo
Credit were between $31.9 million and $79.9 million.6 Dr. Keith Leffler, the Retailer Plaintiffs’
economist, opined that, at the time of the SLA’s execution, the benefit/cost of the payments from
the no-AG agreement and the Endo Credit provision was between $17.2 million and $75.6
million.7


6
  See McClam Ex. B, McGuire 3/25/19 Rpt. ¶¶ 125-129 (Endo expected payments to Impax under
the no-AG agreement and Endo Credit to be between $31.9 million and $79.9 million), ¶¶ 139-
140 (Impax expected to receive payments under the no-AG agreement and Endo Credit of $58.7
million).
7
  In his opening report, Dr. Leffler concluded that

                                                          See McClam Ex. F, Leffler 3/25/19 Rpt.



                                                8
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 9 of 57 PageID #:46408




       DEFENDANTS’ RESPONSE TO PARAGRAPH 3: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the alleged “value”

of particular provisions in the SLA do not create any genuine dispute of material fact as to whether

Plaintiffs have evidence to support their causation or damages theories. Accordingly, even to the

extent a dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does not

preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also unfounded.

There is no basis for Plaintiffs’ assertion that the provision they describe as the “no-AG agreement”

and Endo Credit “guaranteed” that Endo would pay Impax anything. See Defs.’ Ex. 62, Addanki

Rep. ¶ 115; see also Defs.’ Ex. 22, (SLA) at §§ 4.1, 4.4. On the contrary, it is entirely possible

that these provisions would have provided zero value to Impax and not imposed any costs on Endo.

See Defs.’ Ex. 62, Addanki Rep. ¶¶ 115-16. It was impossible to predict at the time of the SLA

whether there would be any “payment” to Impax at all because any future “payment” depended on

future marketplace events that could not have been predicted at the time of the settlement. See

Defs.’ Ex. 62, Addanki Rep. ¶¶ 114-15. Dr. McGuire’s and Dr. Leffler’s efforts to value these



¶ 77. In his reply to Defendants’ experts, he revised the benefit to Impax to between $17.2 million
and $75.6 million and the cost to Endo to between $22.0 and $73.7 million. See Ex. 8, Leffler
11/5/19 Rpt. ¶¶ 28-36 & Tables 1-2.



                                                 9
    Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 10 of 57 PageID #:46409




provisions in the SLA fail to account for this uncertainty and are otherwise flawed. For example,

Dr. McGuire and Dr. Leffler each failed to consider the possibility that the “no-AG agreement”

and Endo Credit provisions, whether assessed individually or together, could have represented

zero value to Impax and imposed no cost on Endo. See Defs.’ Ex. 62, Addanki Rep. ¶¶ 124-27.

Moreover, Dr. McGuire relies on Endo data post-dating the SLA that was never intended to be

used for Dr. McGuire’s purposes in valuing the Endo Credit or no-AG. See Defs.’ Ex. 62, Addanki

Rep. ¶ 124.

        PLAINTIFFS’ PARAGRAPH 4: At various times during the negotiations, Impax
referred to the Endo Credit as a                 or                         provision.8 The Endo
Credit was triggered if Endo’s sales of Original Opana ER dropped below a certain threshold set
forth in the SLA before Impax’s delayed launch.9 To Impax, the Endo Credit served as
            10
               or                                      ”11 for Impax to sell its generic product in


8
  See, e.g., Ex. 9, IMPAX-OPANA00028602 (Mengler Ex. 20) (June 1, 2010 email from Chris
Mengler to Larry Hsu and others:
                                                                         Ex. 10, IMPAX-
OPANA00125679, at -680-81 (Koch. Ex. 16) (June 3, 2010 email from Chris Mengler to Larry
Hsu and others:
                                         Ex. 11, Koch 6/21/18 Tr. 161:5-9 (testifying about
Koch Ex. 16:
                                                                           Ex. 2, Mengler
8/1/18 Tr. 290:18-291:2

                                                                           Ex. 12, IMPAX-
OPANA00028617 (Mengler Ex. 21) (June 2, 2010 email from Chris Mengler to Larry Hsu and
others:                                                                                ; Ex.
2, Mengler 8/1/18 Tr. 270:16-273:4 (testifying about Mengler Ex. 21 and that the
                            refers to the make good payment, which became the Endo Credit).
9
  See Causation DSUF, Ex. 22 (SLA § 4.4); Ex. 9, IMPAX-OPANA00028602 (Mengler Ex. 20)
(June 1, 2010 email from Chris Mengler to Larry Hsu and others:

           ; Ex. 12, IMPAX-OPANA00028617 (Mengler Ex. 21) (June 2, 2010 email from Chris
Mengler to Larry Hsu and others:
                       Ex. 2, Mengler 8/1/18 Tr. 266:5-273:9 (testifying about Mengler Exs. 20 &
21, addressing the make good payment).
10
   Ex. 3, Koch 6/21/18 Tr. 165:25-166:3.
11
   Ex. 3, Koch 6/21/18 Tr. 160:22-161:4. See also Ex. 3, Koch 6/21/18 Tr. 135:16-23




                                                10
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 11 of 57 PageID #:46410




a          Original Opana ER market.12 Endo had a similar understanding.13 If Original Opana ER
sales declined for any reason–for example, because Endo introduced a reformulated version of
Opana ER to replace Original Opana ER14–it was designed to provide Impax with a payment
roughly equivalent to what it would have received as revenue from its generic launch had Original
Opana ER sales not dropped below the threshold.15 Ultimately, the Endo Credit was triggered, and



12
  Ex. 2, Mengler 8/1/18 Tr. 267:19-268:12 (testifying that the                     was to enable
Impax to
               Ex. 2, Mengler 8/1/18 Tr. 290:18-291:2 (testifying that the                /Endo
Credit as downside protection in the event that Opana ER market degrades before Impax launches);
Ex. 2, Mengler 8/1/18 Tr. 273:15-278:19 (testifying that although Endo’s CFO Alan Levin



                                                                .
13
     Ex. 13, Cuca 10/26/17 Tr. 617:8-618:19 (testifying that the Endo Credit’s purpose was to

                                                                                     Ex. 14, Cuca
9/6/18 Tr. 70:5-71:8 (confirming FTC trial testimony). See also Ex. 15, Levin 11/13/14 Tr. 169:11-
170: 5 (Levin Ex. 1A) (testifying that the Endo Credit was a replacement for the acceleration
trigger and provided
                             Ex. 16, Levin 9/20/18 Tr. 21:9-15


14
     Ex. 17, EPI000874025 (Mengler Ex. 23) (June 3, 2010 email from Chris Mengler to Alan Levin:


15
   See, e.g., DSUF Ex. 22 (SLA § 4.4 (the Endo Credit)); Ex. 2, Mengler 8/1/18 Tr. 267:19-268:12
(testifying that the                     was to enable Impax to
                                                                       Ex. 2, Mengler 8/1/18 Tr.
296:17-23

                                                                  ; Ex. 2, Mengler 8/1/18 Tr.
290:18-291:2 (testifying that the             /Endo Credit as downside protection in the event
that Original Opana ER market degraded before Impax launched); Ex. 2, Mengler 8/1/18 Tr.
273:15-278:19 (testifying that although Endo’s CFO Alan Levin
                                           Mr. Mengler did not believe him and it was why he
wanted the Endo Credit provision); Ex. 2, Mengler 8/1/18 Tr. 290:18291:2


                       ; Ex. 11, Koch 6/21/18 Tr. 160:22-161:4 (testifying that the make good
payment in the Endo Credit was intended to be                                            to sell its
Generic Original Opana ER in the event Endo switched the market); Ex. 18, Engle 6/14/18 Tr.
235:8236:18 (testifying that the Endo Credit’s market share profit factor includes a gross margin
percentage that



                                                11
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 12 of 57 PageID #:46411




Endo paid Impax over $102 million.16

       DEFENDANTS’ RESPONSE TO PARAGRAPH 4:                           Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph characterizing the

negotiation and value of the SLA’s Endo Credit provision do not create any genuine dispute of

material fact as to whether Plaintiffs have evidence to support their causation or damages theories.

Accordingly, even to the extent a dispute exists about Plaintiffs’ assertions in this paragraph, such

a dispute does not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also unsupported,

and indeed contradicted by the record. The terms of the SLA, including the Endo Credit provision,


                                   Ex. 19, Mengler 10/25/17 Tr. 533:1-535:4 (Mengler Ex. 3)
(testifying that if Endo did not switch the market, Impax would receive the benefit of the no-AG
agreement, but that if Endo did switch the market, Impax would receive
                                                                   ; Ex. 19, Mengler 10/25/17 Tr.
582:21-583:1 (Mengler Ex. 3) (testifying that the Endo Credit was
                                                                                              ; Ex.
13, Cuca 10/26/17 Tr. 617:8-618:19 (Cuca Ex. 2) (testifying that the Endo Credit’s purpose was
to
                                                                                      Ex. 14, Cuca
9/6/18 Tr. 70:5-71:8 (confirming FTC trial testimony); Ex. 15, Levin 11/13/14 Tr. 169:11-170: 5
(Levin Ex. 1A) (testifying that the Endo Credit was a replacement for the acceleration trigger and
provided                                  that kept the value of Impax’s 180-day exclusivity period
16
  See Ex. 20, IMPAX-OPANA00014819, at -922 (Snowden Ex. 57) (Jan. 22, 2013 email from
Huong Nguyen, attaching Jan. 18, 2013 letter from Meg Snowden calculating the Endo Credit
payment to be $102,049,199.64).



                                                 12
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 13 of 57 PageID #:46412




speak for themselves and Plaintiffs mischaracterize the evidence concerning the intent of and effect

of these terms. The Endo Credit provision in the SLA did not guarantee any payment to Impax.

The record demonstrates that, at the time of the SLA, Endo and Impax employees believed that

the value of the Endo Credit provision was uncertain and could have been zero. See Defs.’ Ex. 65,

August 2, 2017 Deposition of Margaret Snowden 205:17-206:5; Defs.’ Ex. 66, December 20, 2018

Deposition of Margaret Snowden 23:4-24:15; Defs.’ Ex. 67, September 20, 2018 Deposition of

Alan Levin 283:24-286:11; Defs.’ Ex. 68, September 6, 2018 Deposition of Roberto Cuca 186:13-

195:17. In addition, there were scenarios where Endo could have launched its Reformulated

Opana ER product and would not have been obligated to make any payment under the Endo Credit

provision. See Defs.’ Ex. 62, Addanki Rep. ¶ 118; see also Defs.’ Ex. 69, May 11, 2018 Deposition

of Ted Smolenski 194:13-195:4



                                                                                         Plaintiffs’

assertion also ignores the fact that the SLA provided that Impax would pay Endo under certain

scenarios based on Opana ER sales. See Defs.’ Ex. 62, Addanki Rep. ¶¶ 20(c), 119; Defs.’ Ex. 22

(SLA) at § 4.3.

       In addition, the circumstances that triggered the Endo Credit were not anticipated by the

parties. At the time of the SLA, Endo had no expectation that it would pay anything under the

Endo Credit provision. See, e.g., Defs.’ Ex. 68, Sept. 2018 Cuca Dep. 186:13-188:3; Defs.’ Ex.

67, Sept. 2018 Levin Dep. 283:24-285:5. As explained by Defendants’ expert Dr. Addanki, Endo

did not expect the sales of Original Opana ER to increase as substantially as they actually did

following the launch of reformulated OxyContin in 2010. See Defs.’ Ex. 62, Addanki Rep. ¶ 122;

see also Defs.’ Ex. 70, Sept. 2018 Levin Dep. Ex. 30 (EPI001595260) (April 2012 memo from




                                                13
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 14 of 57 PageID #:46413




Dan Rudio to Files describing the circumstances that caused the Endo Credit to be estimable and

probable as a liability). Nor did Endo expect that in December 2011 the FDA would temporarily

shut down the Novartis plant that had been manufacturing Original Opana ER, resulting in a supply

disruption of Original Opana ER and prompting Endo to launch Reformulated Opana ER earlier

than it had originally planned. See Defs.’ Ex. 62, Addanki Rep. ¶ 122; Defs.’ Ex. 67, Sept. 2018

Levin Dep. 283:24-295:7.

        PLAINTIFFS’ PARAGRAPH 5: In the DCA, Impax agreed to develop a Parkinson’s
disease treatment that Endo would then have rights to co-promote to non-neurologists.17 Endo
agreed to make several payments to Impax under this agreement, including a $10 million
nonrefundable upfront payment.18 Plaintiffs’ business development expert, John Tupman,
concluded that the DCA was not subjected to the kind of due diligence that pharmaceutical
agreements are typically subjected, did not contain the terms that would typically be included in
such an agreement, and would not have been entered into by a reasonable pharmaceutical company
in Endo’s position as a standalone agreement.19 As a result, Endo overpaid by at least $10 million–
the amount of the nonrefundable upfront payment to Impax under the DCA–than it would have,
had it considered the DCA as a standalone agreement.20

          DEFENDANTS’ RESPONSE TO PARAGRAPH 5:                       Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the



17
   Causation DSUF, Ex. 31 (DCA §§ 3, 4).
18
   Causation DSUF, Ex. 31 (DCA §§ 3.1, 3.2); Ex. 47, Cobuzzi 10/11/18 Tr. 256:18-24) (testifying
that upfront payment was nonrefundable).
19
   See Ex. 21, Tupman 3/25/19 Rpt. pp. 2-3, 63




                                                 .
20
     Ex. 21, Tupman 3/25/19 Rpt. pp. 3, 63 (overpayment by at least $10 million).



                                                 14
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 15 of 57 PageID #:46414




SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about Endo’s evaluation

of the DCA, the terms of the DCA, and whether Endo overpaid for the rights it received under the

DCA do not create any genuine dispute of material fact as to whether Plaintiffs have evidence to

support their causation or damages theories. Accordingly, even to the extent a dispute exists about

Plaintiffs’ assertions in this paragraph, such a dispute does not preclude summary

judgment. Moreover, Plaintiffs’ assertions in this paragraph contain recitations of conclusions

offered by Plaintiffs’ experts that have no basis in the evidentiary record. While Defendants

dispute the content of those expert opinions on various grounds, such unsupported expert opinions

are not sufficient to create a genuine dispute of material fact to preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also misleading and

incorrect. In particular, Paragraph 5 is misleading to the extent it suggests that Endo made more

than one payment under the DCA. Endo made only a single $10 million upfront payment to Impax

under the DCA, with other payments contingent on certain developmental and sales milestones.

See Defs.’ Ex. 61, Berneman Rep. ¶ 18. Moreover, Defendants dispute Mr. Tupman’s assessment

of the DCA. Endo engaged in robust due diligence in evaluating the DCA and employed practices

consistent with other pharmaceutical companies. See Defs.’ Ex. 61, Berneman Rep. at 26–30.

Moreover, Mr. Tupman’s opinions are flawed and unreliable. See Defs.’ Ex. 61, Berneman Rep.

¶¶ 47-52; see also ECF No. 512 (Memorandum in Support of Defendants’ Motion to Exclude

Opinions and Proposed Testimony of John R. Tupman, Jr. [hereafter “Tupman Daubert Br.”]).

Among other things, Mr. Tupman’s opinion that Endo “overpaid” for the DCA makes no sense

because Mr. Tupman never valued the profit-sharing rights that Endo received under the DCA.

See Defs.’ Ex. 61, Berneman Rep. ¶ 66; Tupman Daubert Br. at 5–6. To the contrary, the evidence




                                                15
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 16 of 57 PageID #:46415




shows that the DCA’s financial terms, including the $10 million upfront payment, were consistent

with Endo’s reasonable valuation of the opportunity, and with the principal financial terms of other

pharmaceutical alliance agreements. See See Defs.’ Ex. 61, Berneman Rep. ¶¶ 57-63.

         PLAINTIFFS’ PARAGRAPH 6: The total value of Endo’s reverse payments to Impax
at the time of the reverse payment agreement was between $27.2 and $89.9 million.21

       DEFENDANTS’ RESPONSE TO PARAGRAPH 6:                            Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the “total value”

of alleged payments from Endo to Impax do not create any genuine dispute of material fact as to

whether Plaintiffs have evidence to support their causation or damages theories. Accordingly,

even to the extent a dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does

not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect and

unfounded. Paragraph 6 is incorrect because it suggests Endo made payments to Impax to delay

the launch of Impax’s generic Opana ER product. As explained in response to Plaintiffs’

Paragraphs 3 and 4, Plaintiffs’ experts’ purported valuations of the “no-AG agreement” and Endo


21
   This range is based on (1) Dr. McGuire’s estimate of the value of the no-AG agreement and
Endo Credit of between $31.9 and $79.9 million, supra ¶ 3, (2) Dr. Leffler’s estimate of the value
of the no-AG agreement and Endo Credit of between $17.2 and $75.6 million, supra ¶ 3, and (3)
the $10 million nonrefundable upfront payment under the DCA that Mr. Tupman opined Impax
would not have received had the DCA been negotiated on a standalone basis, supra ¶ 5.



                                                  16
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 17 of 57 PageID #:46416




Credit provision of the SLA are speculative and unreliable, and not based on facts in the

evidentiary record. As explained in response to Plaintiffs’ Paragraph 4, the value of the Endo

Credit was uncertain, and could have been zero, at the time the SLA was executed. As explained

in response to Plaintiffs’ Paragraph 5, the $10 million upfront payment made by Endo to Impax in

connection with the DCA was made in exchange for the valuable profit-sharing rights that Endo

received under the DCA, and Mr. Tupman lacks any basis for his opinion that Endo overpaid for

the DCA because he did no nothing to value those profit-sharing rights.

        PLAINTIFFS’ PARAGRAPH 7: To show that Defendants’ reverse payment
agreement caused damages, all Plaintiffs rely on a causation benchmark based on an alternative
no-payment entry date that would have been economically rational for both Endo and Impax to
accept absent the reverse payments.22 In determining the economically rational alternative no-
payment entry date, Dr. McGuire and Dr. Leffler compare the expected profits from the no-
payment settlement to the expected profits from continued litigation.23 This does not mean that an
earlier entry date without a reverse payment is more profitable than the actual entry date with the
reverse payments.24 It is virtually always more profitable for brand and generic companies to share
the brand’s monopoly profits through a reverse payment agreement than to compete vigorously.25

       DEFENDANTS’ RESPONSE TO PARAGRAPH 7: Nothing in Plaintiffs’ assertions in

this paragraph, even if true, would preclude summary judgment. This paragraph does not contain

“statements of additional facts that require denial of summary judgment” as required by Local


22
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶ 4; McClam Ex. F, Leffler 3/25/19 Rpt. ¶ 11.
23
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶¶ 196-210; McClam Ex. F, Leffler 3/25/19 Rpt. ¶¶ 80-
82.
24
   McClam Ex. F, Leffler 3/25/19 Rpt. ¶ 79 & n.107


                                                       ¶ 86




                                                 cf. McClam Ex. B, McGuire 3/25/19 Rpt. ¶¶ 80,
84 (brand and generic companies make more in profits through reverse payment settlements that
they could absent them).
25
   See McClam Ex. F, Leffler 3/25/19 Rpt. ¶¶ 63-64; McClam Ex. B, McGuire 3/25/19 Rpt. ¶¶ 80,
84.



                                                17
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 18 of 57 PageID #:46417




Rule 56.1(b)(3)(C). Rather, Plaintiffs offer only a description of their “alternative settlement”

theory of causation and damages and a superficial discussion of the analyses their proffered experts

purportedly performed. Even if these were accurate characterizations of Plaintiffs’ theory and

their expert analyses, summary judgment remains appropriate because Plaintiffs provide no

evidence material to any of the issues raised in Defendants’ motion for summary judgment. In

addition, none of the conclusions that Dr. McGuire and Dr. Leffler reached based on these analyses

precludes summary judgment for all the reasons explained in Defendants’ memoranda of law in

support of their motion for summary judgment. See ECF No. 558 (Defs.’ Causation SJ Br.); see

also ECF No. 668 (Reply in Support of Defendants’ Motion for Summary Judgment on

Causation/Damages [hereafter, “Defs.’ Causation Reply Br.”).

        PLAINTIFFS’ PARAGRAPH 8: Dr. McGuire, Class Plaintiffs’ economist,
conservatively estimated a range of no-payment entry dates between April 2011 and July 2011 that
would have been in the economic interests of Endo and Impax to accept.26 Dr. McGuire’s model
treats Endo and Impax as rational, profit seeking companies.27 In calculating the expected value of
continued litigation, Dr. McGuire relied on the opinion of Plaintiffs’ patent expert, Glen Belvis,
who opined that a reasonable patent attorney would have objectively believed (and advised the
client–whether it be the brand plaintiff or generic defendant) that Impax had an            chance of
success in the Patent Litigation at the time of the settlement.28 In this litigation, Endo and Impax
asserted privilege to block discovery of their actual expectations about their chances of success in
the Patent Litigation.29

       DEFENDANTS’ RESPONSE TO PARAGRAPH 8: Plaintiffs’ assertions in this

paragraph do not provide admissible evidence sufficient to create a genuine issue of material fact


26
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶¶ 196-210.
27
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶¶ 4, 117-140, 196-210.
28
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶ 184; McClam Ex. A, Belvis 3/25/19 Rpt. ¶¶ 426-431.
See also Ex. 22, Koch Ex. 8 (June 10, 2010 Impax’s Art Koch’s Needham Ninth Annual Healthcare
Conference Tr. at 5: “Well, the question was how has our [Impax’s] patent track record been? We
haven’t lost one yet. Now we have settled quite a few of them. . . . A key feature to consider though
is that our analysis of the intellectual property occurs very early in those development. So if we’re
unsure
29
 See Endo’s Opp. to Pls.’ Mot. to Compel, ECF No. 364; Impax’s Opp. to Pls.’ Mot. to Compel,
ECF No. 324.



                                                 18
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 19 of 57 PageID #:46418




related to any issue raised in Defendants’ motion for summary judgment, and therefore summary

judgment remains appropriate for all the reasons explained in Defendants’ memoranda of law in

support of their motions for summary judgment. See ECF No. 558 (Defs.’ Causation SJ Br.); ECF

No. 668 (Defs.’ Causation Reply Br.). As explained in those memoranda of law, Dr. McGuire’s

analysis of supposed “no payment entry dates” fails to fit the facts of this case, relies on

unsupported assumptions, and is otherwise unreliable and inadmissible. See ECF No. 558 (Defs.’

Causation SJ Br.) at 22-26; ECF No. 668 (Defs.’ Causation Reply Br.) at 12-14. Plaintiffs cannot

rely on such opinions to create a material factual dispute for purposes of summary judgment. See

Weigel, 122 F.3d at 469 (explaining that an expert opinion based on “‘unsupported assumptions”

and ‘theoretical speculations’ is no bar to summary judgment.”).

       In addition, as also explained in those memoranda of law, Plaintiffs have no fact or expert

evidence demonstrating that their hypothetical alternative settlement would have included a Broad

License, which is an independently sufficient ground for summary judgment. See ECF No. 558

(Defs.’ Causation SJ Br.) at 17-22; ECF No. 668 (Defs.’ Causation Reply Br.) at 7-11.

Accordingly, Plaintiffs’ descriptions of Dr. McGuire’s opinions in Paragraph 8 related to his

purported estimates of “no-payment entry dates” are immaterial because they would not affect the

outcome of the issues raised in Defendants’ motion for summary judgment.

       Moreover, Defendants have properly asserted privilege claims in this case in accordance

with prevailing law and the Federal Rules of Civil Procedure. Plaintiffs cannot create a genuine

issue of material fact by speculating about the contents of privileged information that Defendants

properly withheld.

       PLAINTIFFS’ PARAGRAPH 9: As a rational economic actor, Endo would only settle
without a reverse payment if the value of the settlement were at least equal to the expected value




                                               19
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 20 of 57 PageID #:46419




of the litigation if it did not settle.30 Dr. McGuire determined that this date was April 2011.31
Similarly, as a rational economic actor, Impax would only settle if the value of the settlement to it
were at least equal to the expected value of the litigation if it did not settle.32 Dr. McGuire
determined that this date was July 31, 2011.33 Thus, Dr. McGuire concludes that absent any reverse
payments, it would have been economically rational for Endo and Impax to reach agreement on
an entry date between April 2011 and July 31, 2011 because between these dates both Endo and
Impax would earn profits equal to or greater than they expected from continued litigation.34

       DEFENDANTS’ RESPONSE TO PARAGRAPH 9:                           Plaintiffs’ assertions in this

paragraph do not provide admissible evidence sufficient to create a genuine issue of material fact

related to any issue raised in Defendants’ motion for summary judgment, and therefore summary

judgment remains appropriate for all the reasons explained in Defendants’ memoranda of law in

support of their motions for summary judgment. See ECF No. 558 (Defs.’ Causation SJ Br.); ECF

No. 668 (Defs.’ Causation Reply Br.). As explained in those memoranda of law, Dr. McGuire’s

analysis of supposed “no payment entry dates” fails to fit the facts of this case, relies on

unsupported assumptions, and is otherwise unreliable and inadmissible. See ECF No. 558 (Defs.’

Causation SJ Br.) at 22-26; ECF No. 668 (Defs.’ Causation Reply Br.) at 12-14. Plaintiffs cannot

rely on such opinions to create a material factual dispute for purposes of summary judgment. See

Weigel, 122 F.3d at 469 (explaining that an expert opinion based on “‘unsupported assumptions”

and ‘theoretical speculations’ is no bar to summary judgment.”).

       In addition, as also explained in those memoranda of law, Plaintiffs have no fact or expert

evidence demonstrating that their hypothetical alternative settlement would have included a Broad

License, which is an independently sufficient ground for summary judgment. See ECF No. 558

(Defs.’ Causation SJ Br.) at 17-22; ECF No. 668 (Defs.’ Causation Reply Br.) at 7-11.



30
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶ 202.
31
   Id.
32
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶ 207.
33
   Id.
34
   McClam Ex. B, McGuire 3/25/19 Rpt. ¶ 208.



                                                 20
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 21 of 57 PageID #:46420




Accordingly, Plaintiffs’ descriptions of Dr. McGuire’s opinions in Paragraph 9 related to his

purported estimates of “no-payment entry dates” are immaterial because they would not affect the

outcome of the issues raised in Defendants’ motion for summary judgment.

         PLAINTIFFS’ PARAGRAPH 10: Dr. Leffler, the Retailer Plaintiffs’ economist,
demonstrated that the no-payment entry date of July 15, 201135 that Impax proposed during
settlement negotiations as an alternative to the reverse payment agreement, would have been
economically rational for both Endo and Impax to accept had they not ultimately agreed on the
reverse payments.36 This date was clearly acceptable to Impax given that it proposed it to Endo.37
Dr. Leffler demonstrated that Endo would prefer this entry date so long as it was reasonably certain
that it could launch Reformulated Opana ER prior to that date–a position supported by Endo’s
internal forecasts.38 Dr. Leffler confirmed this result using an expected value analysis similar to
that used by Dr. McGuire.39 In connection with this expected value analysis, Dr. Leffler noted that
both parties were likely to share similar evaluations of the merits of the patent case because it
settled in the middle of trial and the parties had the full benefit of discovery at that time.40

       DEFENDANTS’ RESPONSE TO PARAGRAPH 10: Plaintiffs’ assertions in this

paragraph do not provide admissible evidence sufficient to create a genuine issue of material fact

related to any issue raised in Defendants’ motion for summary judgment, and therefore summary

judgment remains appropriate for all the reasons explained in Defendants’ memoranda of law in

support of their motions for summary judgment. See ECF No. 558 (Defs.’ Causation SJ Br.); ECF


35
   See infra ¶¶ 25-27.
36
   McClam Ex. F, Leffler 3/25/19 Rpt. ¶¶ 85-88.
37
   Id.
38
   McClam Ex. F, Leffler 3/25/19 Rpt. ¶ 87 & n.120. See also Ex. 23, EPI001897442, at -7451
(Cuca Ex. 12) (Aug. 6, 2010                                                     projecting launch of
Reformulated Opana ER (“TRF”) in “                   Ex. 24, EPI000772166, at -167 (Chapman Ex. 7)
(Sept. 1, 2009                          , slide 39, reflecting Reformulated Opana ER approval in Q1
2011), Ex. 25, EPI000637446 (Bingol Ex. 18) (Mar. 5, 2009 email from Demir Bingol to James
Bradley, assuming                 launch for Reformulated Opana ER); Ex. 26, EPI000308839, -840
(Bingol Ex. 21) (Dec. 4, 2009                                                  presentation; slide 16,
projecting           launch for Reformulated Opana ER); Ex. 27, EPI001786545, -546 (Bingol Ex.
23) (Dec. 22, 2009 email from Demir Bingol to Debbie Travers, attaching Reformulated Opana
ER forecast, projecting launch in               ); Ex. 28, EPI000188850, at -851 (Bingol Ex. 24) (Jan.
27, 2010 email from Demir Bingol to Dave Holveck and others, attaching
                     ; slide 3 projecting launch of Reformulated Opana ER between
       ahead of Generic Original Opana ER).
39
   Id. & n.121. See also Ex. 8, Leffler 11/5/19 Rpt. ¶¶ 31-36, Tables 1-2.
40
   Ex. 8, Leffler 11/5/19 Rpt. ¶ 40.



                                                 21
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 22 of 57 PageID #:46421




No. 668 (Defs.’ Causation Reply Br.). As explained in those memoranda of law, Dr. Leffler’s

analysis of supposed “no payment entry dates” fails to fit the facts of this case, is based on an

unscientific “pick-a-date-and-check-it methodology, relies on unsupported assumptions, and is

otherwise unreliable and inadmissible. See ECF No. 558 (Defs.’ Causation SJ Br.) at 27-32; ECF

No. 668 (Defs.’ Causation Reply Br.) at 12-14. Plaintiffs cannot rely on such opinions to create a

material factual dispute for purposes of summary judgment. See Weigel, 122 F.3d at 469

(explaining that an expert opinion based on “‘unsupported assumptions” and ‘theoretical

speculations’ is no bar to summary judgment.”).

       In addition, as also explained in those memoranda of law, Plaintiffs have no fact or expert

evidence demonstrating that their hypothetical alternative settlement would have included a Broad

License, which is an independently sufficient ground for summary judgment. See ECF No. 558

(Defs.’ Causation SJ Br.) at 27-28; ECF No. 668 (Defs.’ Causation Reply Br.) at 7-11.

Accordingly, Plaintiffs’ descriptions of Dr. Leffler’s opinions in Paragraph 10 related to his

purported estimates of “no-payment entry dates” are immaterial because they would not affect the

outcome of the issues raised in Defendants’ motion for summary judgment.

         PLAINTIFFS’ PARAGRAPH 11: The Retailer Plaintiffs also offer two additional
benchmarks to evaluate the impact of Endo’s reverse payments: (1) August 17, 2010, shortly after
Impax received final FDA approval, when it could have entered during the pendency of the patent
litigation “at risk” of having to pay damages if Impax lost the case; and (2) December 17, 2011,
the expected date of an appellate decision in the patent case, when Impax would have been able to
launch free of any threat of damages.41 In neither case do the Retailer Plaintiffs claim any
overcharge damages after November 13, 2012, when Impax [sic] obtained the first of the Later-
Issued Patents (defined below at paragraph 35).42




41
 McClam Ex. F, Leffler 3/25/19 Rpt. ¶ 93.
42
  See McClam Ex. F, Leffler 3/25/19 Rpt. ¶ 93; Pls. Daubert Motion to Exclude Certain Expert
Opinions Concerning Patents and Lawsuits That Post-Date the Challenged Reverse Payment
Agreement (ECF No. 523), at 2-3, 10-11.



                                               22
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 23 of 57 PageID #:46422




       DEFENDANTS’ RESPONSE TO PARAGRAPH 11: None of Plaintiffs’ assertions in

this paragraph, even if true, would preclude summary judgment. This paragraph does not contain

“statements of additional facts that require denial of summary judgment” as required by Local

Rule 56.1(b)(3)(C). Rather, Retailer Plaintiffs offer only a description of their “continued

litigation” theories of causation and damages and describe their methodology in which they cut off

damages in November 2012 when Endo’s additional patents issued. Such descriptions of their

theories and methodology do not create a genuine issue of material fact; they provide no evidence

material to any of the issues raised in Defendants’ motion for summary judgment.

       To the extent Retailer Plaintiffs assert that Impax would have launched on either August

17, 2010 or on December 11, 2011 but for the SLA, such an assertion does not preclude summary

judgment. As discussed in Defendants’ motion for summary judgment, Retailer Plaintiffs have

not been able to show that they would have been better off in either of their continued litigation

scenarios than they are in the actual world as a result of the SLA. See ECF No. 558 (Defs.’

Causation SJ Br.) at 32-33; ECF No. 668 (Defs.’ Causation Reply Br.) at 14-16. In particular,

even if were true that Impax would have continued its litigation against Endo, prevailed in that

litigation, and then launched in either August 2010 or December 2011, such entry by Impax would

have been only temporary as Impax’s sales would have been unlawful by November 2012 when

Endo’s additional patents issued. See ECF No. 558 (Defs.’ Causation SJ Br.) at 32-33; ECF No.

668 (Defs.’ Causation Reply Br.) at 2, 14-16. Plaintiffs are unable to show that they would be

better off under this temporary entry scenario than under the SLA. See ECF No. 558 (Defs.’

Causation SJ Br.) at 32-33; ECF No. 668 (Defs.’ Causation Reply Br.) at 2, 14-16. Even if Retailer

Plaintiffs could show that either of their continued litigation scenarios would have occurred in the




                                                23
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 24 of 57 PageID #:46423




but-for world, they still would not be able to show antitrust injury caused by the SLA, and

Defendants would still be entitled to summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial to Defendants’ summary

judgment motion, Plaintiffs are also incorrect that Impax would have launched “at risk”—that is,

prior to the final resolution of the Patent Litigation—or that Impax would have entered prior to

January 2013 (i.e., when Impax actually entered with the Broad License it received under the

SLA). The evidence in this case shows that Impax would not have launched “at risk,” which means

Impax would not have launched prior to the final resolution of the Patent Litigation. See Ex. 62,

Addanki Rep. ¶¶ 155-166; see also Defs.’ Ex. 71, August 29, 2019 Expert Report of Anthony Figg

[hereafter “Figg Rep.”] ¶¶ 257-78; Defs.’ Ex. 66, Dec. 20, 2018 Snowden Dep. 132:20-133:4;

Defs.’ Ex. 72, October 23, 2018 Deposition of A. Demir Bingol, Exhibit 39; Defs.’ Ex. 73, Nov.

2018 Lortie Dep., Exhibit 50; Defs.’ Ex. 74, August 29, 2019 Expert Report of Nita Patel [hereafter

“Patel Rep.”] ¶¶ 14, 56-60; Defs.’ Ex. 75, May 22, 2018 Deposition of John P. Anthony 179:20-

22

       Because Impax would not have prevailed in the underlying Patent Litigation, Plaintiffs are

also incorrect that Impax could have launched as early as December 17, 2011 “free of any threat

of damages.” See Defs.’ Ex. 51, Singer Rep. ¶ 120. Moreover, even if Impax ultimately prevailed

in the Patent Litigation, Impax would have faced the risk of Endo’s Later-Acquired Patents. ECF

No. 558-14 (Defs.’ Causation SUF) at ¶¶ 35–56.

      PLAINTIFFS’ PARAGRAPH 12: Prior to Defendants’ discussions of the reverse
payments to Impax, Dr. Larry Hsu, Impax’s President and CEO,
                                                                       43
                                                                          At the


43
  Ex. 29, IMPAX-OPANA00192601, at -601 (Engle Ex. 5) (May 14, 2010 email from Larry Hsu
to Chris Mengler stating




                                                24
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 25 of 57 PageID #:46424




Board meeting, Chris Mengler, President of Impax’s Generic Division, made a presentation in
which he identified Generic Original Opana ER as                                        .”44
Impax’s pre-settlement forecasts for Generic Original Opana ER reflected
    i.e., before the patent litigation would have concluded.45
                                             .46

       DEFENDANTS’ RESPONSE TO PARAGRAPH 12: Retailer Plaintiffs’ assertions in

this paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about a launch at risk

do not create any genuine dispute of material fact as to whether Plaintiffs have evidence to support

their causation or damages theories. Accordingly, even to the extent a dispute exists about

Plaintiffs’ assertions in this paragraph, such a dispute does not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect to the

extent that they suggest that Impax would have launched its Generic Opana ER product at risk.

As discussed above in Defendants’ response to Plaintiffs’ Paragraph 11, supra, evidence in the

record demonstrates that Impax would not have launched at risk.

       PLAINTIFFS’ PARAGRAPH 13: Impax suspected


44
   Ex. 30, IMPAXOPANA00125767, -767 (Mengler Ex. 13) (May 25-26, 2010 Minutes of the
Meeting of the Board of Directors of Impax Laboratories, Inc.).
45
   See, e.g., Ex. 31, IMPAX-OPANA00015747, at -748 (Engle Ex. 3) (May 21, 2010 email from
Ted Smolenski to Art Koch, attaching 5-year forecast spreadsheet; Tab
reflecting June 2010 launch).
46
   Ex. 29, IMPAX-OPANA00192601 (Engle Ex. 5) (May 14, 2010 email from Todd Engle to
Chris Mengler and others attaching                              spreadsheet reflecting
           for Generic Original Opana ER).



                                                25
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 26 of 57 PageID #:46425




                                                                              .47 Impax also told
the patent court that the tentative approval of its generic would “likely result in a preliminary
injunction motion.”48

       DEFENDANTS’ RESPONSE TO PARAGRAPH 13: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the


47
  See, e.g., Ex. 2, Mengler 8/1/18 Tr. 273:15-278:19 (testifying that although Endo’s CFO Alan
Levin                                                                            Mr. Mengler did
not believe him and was why he wanted the Endo Credit provision; he wanted to sell Impax’s
product in a
                                                                            ; Ex. 3, Koch 6/21/18
Tr. 132:21-134:4 (testifying that Impax was concerned about the possibility that Original Opana
ER sales could diminish ahead of an Impax launch because


                                                          Ex. 32, Hsu 12/18/18 Tr. 130:2-134:1
(confirming prior FTC testimony that Impax


                                                   See also Ex. 2, Mengler 8/1/18 Tr. 267:19-
268:12 (testifying that the                   was to enable Impax to
                                                                             ; Ex. 2, Mengler
8/1/18 Tr. 290:18-291:2 (testifying that the           Endo Credit as downside protection in
the event that Opana ER market goes away before Impax launches); Ex. 3, Koch 6/21/18 Tr.
165:25-166:3
                         Ex. 3, Koch 6/21/18 Tr. 173:23-174:1

      ; Ex. 3, Koch 6/21/18 Tr. 160:22-161:4

                        Ex. 13, Cuca 10/26/17 Tr. 617:8-618:19 (testifying that the Endo Credit’s
purpose was to

Ex. 14, Cuca 9/6/18 Tr. 70:5-71:8 (confirming FTC trial testimony).
48
   Ex. 33, IMPAX-OPANA00001169 (Snowden Ex. 20) (Apr. 15, 2010 letter from Impax’s
outside counsel to Judge Hayden).



                                               26
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 27 of 57 PageID #:46426




SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the incentives for

Impax to launch at risk do not create any genuine dispute of material fact as to whether Plaintiffs

have evidence to support their causation or damages theories. Accordingly, even to the extent a

dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does not preclude

summary judgment.

       Defendants dispute this paragraph to the extent it suggests Impax would have launched its

generic Opana ER product “as soon as possible.” As explained in Defendants’ response to

Paragraphs 11 and 12, supra, Impax would not have launched its generic Opana ER product at

risk. Defendants do not otherwise dispute the contentions in Paragraph 13.

         PLAINTIFFS’ PARAGRAPH 14: On May 21, 2010, Impax sent a letter to FDA:
(1) stating that Impax’s ANDA for the 5, 10, 20, and 40 mg strengths49 was eligible for final
approval, (2) explaining the legal and regulatory bases supporting Impax’s eligibility for final
approval, and (3) requesting that FDA grant final approval of Impax’s ANDA upon the expiration
of the 30-month stay for those strengths–i.e., June 14, 2010.50

       DEFENDANTS’ RESPONSE TO PARAGRAPH 14: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Retailer Plaintiffs have

presented no record evidence that would allow a reasonable jury to find that the SLA caused them


49
   Impax was the first company to submit an ANDA for Generic Original Opana ER in the 5, 10,
20, 30, and 40 mg strengths and thus, was eligible for 180 days of marketing exclusivity to other
ANDA generics. Causation DSUF ¶ 14. These strengths represented the vast majority of Original
Opana ER sales. See Ex. 11, Koch 6/21/18 Tr. 73:3-16.
50
    See Ex. 34, IMPAX-OPANA00031405 (Snowden Ex. 61). See also Ex. 35, IMPAX-
OPANA00205323, at -328 (Anthony Ex. 7) (Jan. 18, 2010 letter from John Anthony to DEA,
attaching two DEA Form 250s and a Jan. 11, 2010 email from Meg Snowden, stating:




                                                27
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 28 of 57 PageID #:46427




antitrust injury in either continued litigation scenario. As discussed in Defendants’ Specific

Response to Paragraph 11, even if Impax would have launched at risk, Retailer Plaintiffs would

still not be able to show antitrust injury and Defendants would be entitled to summary judgment.

Plaintiffs’ statements in this paragraph about Impax’s communications with the FDA regarding

the approval of Impax’s Opana ER product in 2010 do not create any genuine dispute of material

fact as to whether Plaintiffs have evidence to support their causation or damages theories.

Accordingly, even to the extent a dispute exists about Plaintiffs’ assertions in this paragraph, such

a dispute does not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect to the

extent that they suggest that Impax would have launched its Generic Opana ER product at risk.

As discussed above in Defendants’ response to Plaintiffs’ Paragraph 11, supra, evidence in the

record demonstrates that Impax would not have launched at risk.

       PLAINTIFFS’ PARAGRAPH 15: Impax readied itself to launch its generic product by
summer 2010. By May 17, 2010, Impax had completed process validation for its Generic Original
Opana ER. Process validation is a necessary procedure that a generic manufacturer must undertake
to show that it can use a specific manufacturing process to produce the ANDA product in a
consistent manner and scale it up to launch quantities.51 The
                                            52


       DEFENDANTS’ RESPONSE TO PARAGRAPH 15: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’



51
   See Ex. 11, Koch 6/21/18 Tr. 252:1-21; Ex. 36, Camargo 9/7/18 Tr. 63:12-64:23 (explaining
process validation); Ex. 77, IMPAX-OPANA00136689, at -737 (Mengler Ex. 12) (May 17, 2017
email from Chris Mengler to Laura Bisbing and others at Impax, attaching presentation slides for
board of directors meeting; noting that process validation was              . See also Ex. 37,
IMPAX-OPANA00011319, at -321 (Camargo Ex. 7) (May 20, 2010 email from Todd Engle to
Chris Mengler and others, attaching Quarterly Launch Planning Meeting agenda; noting that
                        ” of June 14, 2010 and
52
   See Ex. 2, Mengler 8/1/18 Tr. 88:4-89:12.



                                                 28
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 29 of 57 PageID #:46428




motion. Defendants have moved for summary judgment on the grounds that Retailer Plaintiffs

have presented no record evidence that would allow a reasonable jury to find that the SLA caused

them antitrust injury in either continued litigation scenario. As discussed in Defendants’ Specific

Response to Paragraph 11, even if Impax would have launched at risk, Retailer Plaintiffs would

still not be able to show antitrust injury and Defendants would be entitled to summary judgment.

Plaintiffs’ statements in this paragraph about Impax’s alleged undertaking of a process validation

process in connection with an at-risk launch do not create any genuine dispute of material fact as

to whether Plaintiffs have evidence to support their causation or damages theories. Accordingly,

even to the extent a dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does

not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect to the

extent that they suggest that Impax would have launched its Generic Opana ER product at risk.

As discussed above in Defendants’ response to Plaintiffs’ Paragraph 11, supra, evidence in the

record demonstrates that Impax would not have launched at risk.

       PLAINTIFFS’ PARAGRAPH 16: Impax also obtained quota from the Drug
Enforcement Administration (“DEA”) to support its generic launch and had an application pending
before the DEA to increase its quota allotment at the time it executed the reverse payment
agreement.53 Impax advised the DEA that (1) the 30-month stay
        preventing Impax’s receipt of final approval and launching its ANDA product, and (2)



53
  See, e.g., Ex. 36, Camargo 9/7/18 Tr. 53:02-54:24 (testifying that Impax’s generic required quota
grants from DEA) Ex. 38, Bruno 3/25/19 Rpt. ¶ 57

                               Ex. 39, IMPAX-OPANA00123377 (Anthony Ex. 18) (June 14,
2010 email from John Anthony to DEA advising that

Ex. 40, Anthony 5/22/18 Tr. 146:10-147:20 (testifying about June 14 email withdrawing pending
quota increase application); Ex. 41, IMPAX-OPANA00123394, at -95 (Anthony Ex. 12) (Mar 3,
2010 Letter from DEA granting 2010 procurement quota); Ex. 42, IMPAX-OPANA00122942, at
-43 (Anthony Ex. 17) (June 15, 2010 Letter from DEA granting additional 2010 procurement
quota).



                                                  29
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 30 of 57 PageID #:46429




Impax would                                                     .”54 It also supported its request for
a quota increase with letters of intent from prospective customers reflecting those customers’ intent
to purchase Impax’s Generic Original Opana ER when it becomes commercially available.55 After
entering into the reverse payment agreement with Endo, Impax withdrew its application.56
Plaintiffs’ expert, James Bruno, opined that Impax had taken the steps necessary to have launch
quantities of its generic product by August 17, 2010.57

       DEFENDANTS’ RESPONSE TO PARAGRAPH 16: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’

motion. Defendants have moved for summary judgment on the grounds that Retailer Plaintiffs

have presented no record evidence that would allow a reasonable jury to find that the SLA caused

them antitrust injury in either continued litigation scenario. As discussed in Defendants’ Specific

Response to Paragraph 11, even if Impax would have launched at risk, Retailer Plaintiffs would

still not be able to show antitrust injury and Defendants would be entitled to summary judgment.

Plaintiffs’ statements in this paragraph about Impax’s communications with the FDA about

obtaining DEA quota do not create any genuine dispute of material fact as to whether Plaintiffs

have evidence to support their causation or damages theories. Accordingly, even to the extent a

dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does not preclude

summary judgment.


54
   Ex. 35, IMPAX-OPANA00205323 (Anthony Ex. 7) (Jan. 18, 2010 letter from Jon Anthony to
DEA, attaching a January 11, 2010 email from Meg Snowden concerning final approval timeline).
55
   See Ex. 43, IMPAX-OPANA00123370 (Anthony Ex. 14)
                           letters of intent); Ex. 44, IMPAX-OPANA00123417 (Anthony Ex. 15)
             letter of intent); Ex. 45, IMPAX-OPANA00205343 (Anthony Ex. 16) (listing these
letters of intent submitted by Impax to DEA in their request for additional 2010 oxymorphone
procurement quota).
56
   See Ex. 39, IMPAX-OPANA00123377 (Anthony Ex. 18) (June 14, 2010 email from John
Anthony to DEA advising that
                                                                              Ex. 46, IMPAX-
OPANA00129463 (Camargo Ex. 11). Despite withdrawing the application,
                                                             . Id.
57
   See Ex. 38, Bruno 3/25/19 Rpt. ¶¶ 24, 60-98.



                                                 30
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 31 of 57 PageID #:46430




         While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect to the

extent that they suggest that Impax would have launched its Generic Opana ER product at risk.

As discussed above in Defendants’ response to Plaintiffs’ Paragraph 11, supra, evidence in the

record demonstrates that Impax would not have launched at risk.

         Moreover, Plaintiffs’ assertions are also incorrect to the extent they suggest that Impax

ever acquired sufficient DEA quota to launch its Generic Opana ER product, or that Impax planned

to launch its generic Opana ER product at risk. In fact, Impax never received all of the quota it

requested from the DEA. See Defs.’ Ex. 75, May 2018 Anthony Dep. 179:20-22

                                                                                 .

        PLAINTIFFS’ PARAGRAPH 17: Documents dated after the reverse payment
agreement was executed show that Impax was prepared for an at-risk launch. Impax had
manufactured over              Generic Opana ER tablets (inventory worth over               ), as
                                                     58
well as over         in packaging labels and outserts and over             in oxymorphone (the
active ingredient in Opana ER) –for a total inventory value of approximately                   .59
Accordingly, Impax was                    for its Generic Original Opana ER product in the 5, 10,
20, and 40 mg strengths.60 However, with the reverse payment agreement executed,
                    and Impax destroyed its Generic Original Opana ER inventory.61

         DEFENDANTS’ RESPONSE TO PARAGRAPH 17: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.


58
     Outserts are
                                      Ex. 11, Koch 6/21/18 Tr. 292:11-18.
59
 See Ex. 48, IMPAX-OPANA00017187 (Koch Ex. 29) (June 21, 2010 internal Impax email from
Ray Smith, discussing inventory relating to Generic Original Opana ER:


Ex. 48, IMPAX-OPANA00017187 (Koch Ex. 29) (June 21, 2010 email from Jim Devlin, stating
that                                                                                     Ex. 36,
Camargo 9/7/18 Tr. at 142:5-10, 143:24-144:24, 145:12-18 (testifying about the number of tablets
produced).
60
   Ex. 49, IMPAX-OPANA00032375, at -376 (Smolenski Ex. 27) (June 15, 2010 internal Impax
email, attaching document reflecting operations activities for Generic Original Opana ER).
61
   See id.; Ex. 36, Camargo 9/7/18 Tr. 178:21-179:21; 220:1-20.



                                                  31
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 32 of 57 PageID #:46431




Defendants have moved for summary judgment on the grounds that Retailer Plaintiffs have

presented no record evidence that would allow a reasonable jury to find that the SLA caused them

antitrust injury in either continued litigation scenario. As discussed in Defendants’ Specific

Response to Paragraph 11, even if Impax would have launched at risk, Retailer Plaintiffs would

still not be able to show antitrust injury and Defendants would be entitled to summary judgment.

Plaintiffs’ statements in this paragraph that Impax prepared some quantity of generic Opana ER

product do not create any genuine dispute of material fact as to whether Plaintiffs have evidence

to support their causation or damages theories. Accordingly, even to the extent a dispute exists

about Plaintiffs’ assertions in this paragraph, such a dispute does not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect to the

extent that they suggest that Impax would have launched its Generic Opana ER product at risk.

As discussed above in Defendants’ response to Plaintiffs’ Paragraph 11, supra, evidence in the

record demonstrates that Impax would not have launched at risk.

        PLAINTIFFS’ PARAGRAPH 18: Plaintiffs’ expert, Mr. Bruno, opines that a
reasonable pharmaceutical company in Impax’s position would have not undertaken these cost-
intensive steps if it had no intention to launch its product.62 He also opines that no reasonable
pharmaceutical company would have made representations to the DEA in support of their quota
(increase) applications about their readiness and intent to launch their generic product, if that
company had no intent to use it.63

       DEFENDANTS’ RESPONSE TO PARAGRAPH 18: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted


62
   See, e.g., Ex. 38, Bruno 3/25/19 Rpt. ¶ 63 (Impax’s destruction of its generic product after
signing SLA is                                and
                                                                ¶¶ 77-78 (process validation is
                              and as a result,
63
 See generally Ex. 50, Bruno 11/4/19 Rpt. ¶¶ 13-23 (opining that Impax’s representations to the
DEA demonstrated an intent to launch its Generic Original Opana ER product in 2010:

                                                                      .



                                                32
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 33 of 57 PageID #:46432




facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Retailer Plaintiffs have

presented no record evidence that would allow a reasonable jury to find that the SLA caused them

antitrust injury in either continued litigation scenario. As discussed in Defendants’ Specific

Response to Paragraph 11, even if Impax would have launched at risk, Retailer Plaintiffs would

still not be able to show antitrust injury and Defendants would be entitled to summary judgment.

Plaintiffs’ characterizations of the opinions of Mr. Bruno about Impax’s conduct do not create any

genuine dispute of material fact as to whether Plaintiffs have evidence to support their causation

or damages theories. Accordingly, even to the extent a dispute exists about Plaintiffs’ assertions

in this paragraph, such a dispute does not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect to the

extent that they suggest that Impax would have launched its Generic Opana ER product at risk.

As discussed above in Defendants’ response to Plaintiffs’ Paragraph 11, supra, evidence in the

record demonstrates that Impax would not have launched at risk.

        PLAINTIFFS’ PARAGRAPH 19. In the last quarter 2009, Endo and Impax discussed a
possible settlement of the Patent Litigation.64 On                , there was an in-person meeting
between Defendants’ representatives, and on                    , there was a telephonic discussion
between Defendants’ in-house counsel.65 On at least one occasion, Impax raised with Endo a
potential             settlement with a July 2011 entry date for Impax’s Generic Original Opana
ER.66


64
   See Ex. 4, ENDO-OPANA-000002745, at -746-47 (Manogue Ex. 20) (Endo Response to Feb.
20, 2014 FTC CID Specification 2) (reflecting Oct. 5, 2009 in person meeting and Dec. 7, 2009
telephonic meeting); Ex. 5, IMPAX-OPANA00035633, at -635-636 (Snowden Ex. 14) (Sept. 5,
2014 Impax Response to FTC CID Specification 5) (reflecting Oct. 5, 2009 in person meeting).
65
   See Ex. 4, ENDO-OPANA-000002745, at -746-47 (Manogue Ex. 20) (Endo Response to Feb.
20, 2014 FTC CID Specification 2).
66
   See Ex. 1, Snowden 10/15/14 Tr. 53:4-58:5 (Snowden Ex. 1) (testifying that around the time of
an in-person Oct. 5, 2009 meeting to discuss potential settlement of patent litigation, Ms. Snowden
and Mr. Donatiello of Endo discussed an Impax entry date of July 2011); Ex. 1, Snowden 12/19/18
Tr. 113:21115:21 (acknowledging an Oct. 2009 meeting where one of the subjects was
                                ; Ex. 1, Snowden 12/19/18 Tr. 215:20-217:20 (testifying that it



                                                33
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 34 of 57 PageID #:46433




       DEFENDANTS’ RESPONSE TO PARAGRAPH 19: None of Plaintiffs’ assertions in

this paragraph support denial of Defendants’ summary judgment motion.            As discussed in

Defendants’ memoranda of law in support of summary judgment, the fact that Impax, at one stage

of the negotiation, proposed a July 2011 entry date is not evidence that Endo would have accepted

an earlier entry date in a “no payment” alternative settlement. See ECF No. 558 (Defs.’ Causation

SJ Br.) at 18-19, 22, 28-29; ECF No. 668 (Defs.’ Causation Reply Br.) at 8. In fact, Endo and

Impax never seriously negotiated an entry date prior to January 2013. ECF No. 558-14 (Defs.’

Causation SUF) ¶¶ 27–29. It is undisputed that, to the extent an earlier date was ever mentioned

by Impax, Endo rejected it. As Impax counsel Margaret Snowden noted, Impax’s proposed July

2011 entry date                                  See Defs.’ Ex. 66, December 20, 2018 Snowden

Dep. 147:10–148:9. In fact, Plaintiffs concede that Endo rejected Impax’s proposal for a July 2011

entry date. See ECF No. 618-1 (Plaintiffs’ Response to Defendants’ Rule 56.1 Statement) ¶ 27.

Accordingly, Plaintiffs’ assertions in this paragraph support Defendants’ motion for summary

judgment. Moreover, the fact that Impax may have suggested an earlier entry date does not suggest

that the parties ever negotiated an earlier entry date with a Broad License. See ECF No. 558

(Defs.’ Causation SJ Br.) at 17-22, 27-28; ECF No. 668 (Defs.’ Causation Reply Br.) at 6-14.

        PLAINTIFFS’ PARAGRAPH 20: Ultimately, no agreement was reached concerning a
potential settlement in 2009, and settlement discussions did not resume until May 2010 when
Impax received tentative FDA approval for its Generic Original Opana ER product.67


                  that Impax and Endo first discussed a potential                      using July
2011 as the Impax entry date).
67
   See Ex. 1, Snowden 12/19/18 Tr. 118:24-119:13 (testifying that 2009 settlement discussions did
not result in settlement but those discussions resumed after Impax received tentative approval of
its ANDA, which occurred in May 2010); Ex. 4, ENDO-OPANA-000002745, at -747 (Manogue
Ex. 20) (Endo Response to Feb. 20, 2014 FTC CID Specification 2) (reflecting cessation of
settlement discussions in Dec. 2009 and resumption in May 2010); Ex. 5, IMPAX-
OPANA00035633, at -636 (Snowden Ex. 14) (Sept. 5, 2014 Impax Response to FTC CID
Specification 5; reflecting cessation of settlement discussion in        and resumption in
      .



                                               34
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 35 of 57 PageID #:46434




       DEFENDANTS’ RESPONSE TO PARAGRAPH 20: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the history of

settlement do not create any genuine dispute of material fact as to whether Plaintiffs have evidence

to support their causation or damages theories. Accordingly, even to the extent a dispute exists

about Plaintiffs’ assertions in this paragraph, such a dispute does not preclude summary judgment.

Defendants do not dispute the assertions in this paragraph for the purposes of this summary

judgment motion.

        PLAINTIFFS’ PARAGRAPH 21: After Impax received tentative approval of its ANDA
for its Generic Original Opana ER on May 13, 2010,68 Endo and Impax resumed their
negotiations.69 Following multiple discussions,70 on May 26, 2010, Endo circulated draft term
sheets for both a patent settlement and a product development deal.71 The settlement term sheet
included, among other things,                    t.72


68
   Ex. 52, IMPAX-OPANA00082375, at -376 (Snowden Ex. 60) (May 13, 2010 FDA tentative
approval letter).
69
   See Ex. 5, IMPAX-OPANA00035633, at -636 (Snowden Ex. 14) (Sept. 5, 2014 Impax Response
to FTC CID, Specification 5; identifying a                teleconference between Meg Snowden
of Impax and Guy Donatiello concerning potential settlement); Ex. 1, Snowden 12/19/18 Tr. Tr.
119:7-13 (testifying that settlement discussion resumed after Impax obtained tentative approval);
Ex. 53, Levin 11/14/14 Tr. 191-193 (Ex. 1B) (testifying that Impax’s receipt of tentative approval
provided a
particularly given that the parties                                                   .
70
   See Ex. 4, ENDO-OPANA-000002745, at -747-748 (Manogue Ex. 20) (Endo Response to Feb.
20, 2014 FTC CID Specification 2); Ex. 5, IMPAX-OPANA00035633, at -636 (Snowden Ex. 14)
(Sept. 5, 2014 Impax Response to FTC CID Specification 5).
71
   See Causation DSUF, Ex. 32.
72
   See id.



                                                35
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 36 of 57 PageID #:46435




       DEFENDANTS’ RESPONSE TO PARAGRAPH 21: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the negotiation of

particular SLA provisions do not create any genuine dispute of material fact as to whether Plaintiffs

have evidence to support their causation or damages theories. Accordingly, even to the extent a

dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does not preclude

summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, Plaintiffs’ use of “no-AG

agreement” is also misleading because Endo retained the ability under the SLA to launch an

authorized generic version of Original Opana ER in certain circumstances. Defendants do not

otherwise dispute this paragraph for the purposes of this summary judgment motion.

        PLAINTIFFS’ PARAGRAPH 22: On May 27, 2010, Impax’s Chris Mengler told Endo
that the
                           73
                              Specifically, for the settlement, Impax proposed a January 1, 2013
“launch date”
                                       74
                                          Impax feared that if it agreed to a delayed launch, Endo
would use the delay to introduce a new formulation of Original Opana ER that would significantly
impact the sales of the original formulation and decrease the value of the no-AG agreement.75 To


73
   See Causation DSUF, Ex. 33.
74
   See id.
75
   See, e.g., Ex. 2, Mengler 8/1/18 Tr. 249:10-251:25 (testifying that because Impax makes money
on automatic generic substitution, a no-AG agreement without market protection may cause Impax
to make less money during its exclusivity period if the                                    Ex. 2,
Mengler 8/1/18 Tr. 273:15-278:19 (testifying that although Endo’s CFO Alan Levin



                                                 36
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 37 of 57 PageID #:46436




guard against this possibility, Impax proposed
                                                  76


       DEFENDANTS’ RESPONSE TO PARAGRAPH 22: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF



                                                                Mr. Mengler did not believe him
and it was why he wanted the Endo Credit provision; he wanted to sell Impax’s product in a

                                                         Ex. 3, Koch 6/21/18 Tr. 132:21-134:4
(testifying that Impax was concerned about the possibility that Original Opana ER sales could
diminish ahead of an Impax launch because


                              Ex. 3, Koch 6/21/18 Tr. 135:16-23 (testifying that if Endo switched
the market ahead of Impax’s launch, the no-AG agreement would diminish the value); Ex. 32, Hsu
12/18/18 Tr. 130:2-134:1 (confirming FTC testimony that Impax


                                                                         .
76
  See, e.g., DSUF Ex. 33, (Mengler Ex. 19) (May 27, 2010 email from Chris Mengler to Alan
Levin and others regarding settlement and stating that Impax wanted a

                    Ex. 2, Mengler 8/1/18 Tr. 256:12-257:13

                                                                                          Ex. 1,
Snowden 12/19/18 Tr. 187:22-188:2
                                                                                   Ex. 11, Koch
6/21/18 Tr. 132:21-134:4




                                                 37
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 38 of 57 PageID #:46437




No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the negotiating

history of the SLA or Endo’s launch of Reformulated Opana ER do not create any genuine dispute

of material fact as to whether Plaintiffs have evidence to support their causation or damages

theories. Accordingly, even to the extent a dispute exists about Plaintiffs’ assertions in this

paragraph, such a dispute does not preclude summary judgment.

         While Plaintiffs’ assertions in this paragraph are immaterial, they are also unfounded.

Plaintiffs mischaracterize Impax’s concerns as being about “decreas[ing] the value of the no-AG

agreement.” As explained in Defendants’ response to Paragraph 2, supra, there is no basis for

Plaintiffs’ suggestion that the alleged “no-AG agreement” provided any guarantee of value to

Impax, and in fact it was entirely possible that the provision would have provided zero value to

Impax and not imposed any costs on Endo.

        PLAINTIFFS’ PARAGRAPH 23: Endo                                 ” Impax’s proposal of an
                       77
                      ” Instead, Endo and Impax negotiated what they called the               –
also referred to as a                      or             ” provision–in which Endo agreed to
pay Impax in the event that Original Opana ER sales declined below a certain threshold prior to
Impax’s launch.78 The amount of the Endo Credit was intended to approximate the value of the


77
     See Ex. 11, Koch 6/21/18 Tr. 171:23-173:3


          ; Ex. 11, Koch 6/21/18 Tr. 135:24-136:1
                 ; Ex. 2, Mengler 8/1/18 Tr. 270:5-15
                                                                                          Ex. 1,
Snowden 12/19/18 Tr. 187:22-188:12

                .
78
   See, e.g., Causation DSUF, Ex. 22 (SLA § 4.4 (Endo Credit)); Ex. 55, IMPAX-
OPANA00028613 (Koch Ex. 14) (June 1, 2010 email from Chris Mengler discussing current
proposal, which included a                          if Opana ER sales
        Ex. 12, IMPAX-OPANA00028617 (Mengler Ex. 21) (June 2, 2010 email from Chris
Mengler to Larry Hsu and others:
                     ; Ex. 2, Mengler 8/1/18 Tr. 270:16-273:4 (testifying about Mengler Ex. 21
and that the                                          refers to the                     which
became the Endo Credit); Ex. 10, IMPAX-OPANA00125679, at -680-681 (Koch Ex. 16) (June 3,
2010 email from Chris Mengler, discussing current proposal, which included



                                               38
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 39 of 57 PageID #:46438




no-AG agreement to Impax absent any degradation of the Original Opana ER market.79 As a result


                                           if                                                ” by
Impax’s launch); Ex. 2, Mengler 8/1/18 Tr. 270:5-15


                     Ex. 19, Mengler 10/25/17 Tr. 532:18-25 (Mengler Ex. 3) (testifying that
discussions regarding the acceleration trigger resulted in the Endo Credit); Ex. 2, Mengler 8/1/18
Tr. 266:13-267:11 (testifying that




                         Ex. 32, Hsu 12/18/18 Tr. 138:23-139:20 (confirming FTC testimony that
the             ” provision was to protect against the likely loss of Impax Generic Original Opana
ER sales if Endo launched a reformulated product that caused Original Opana ER sales to decline);
Ex. 11, Koch 6/21/18 Tr. 172:16-173:3



                                                   .
79
  See, e.g., Causation DSUF, Ex. 22 (SLA § 4.4 (Endo Credit)); Ex. 2, Mengler 8/1/18 Tr. 266:13-
267:11 (testifying that

                                                                                  Ex. 2, Mengler
8/1/18 Tr. 296:17-23

                                                                                  Ex. 1, Snowden
12/19/18 Tr. 182:10-21




                                                                          Ex. 18, Engle 6/14/18
Tr. 235:8-236:18 (testifying that the Endo Credit’s market share profit factor includes a gross
margin percentage that
                                       Ex. 19, Mengler 10/25/17 Tr. 533:1-535:4 (Mengler Ex. 3)


                                                                 ; Ex. 19, Mengler 10/25/17 Tr.
582:21-583:1 (Mengler Ex. 3) (testifying that the Endo Credit was
                                                                                           ; Ex.
13, Cuca 10/26/17 Tr. 617:8618:19 (Cuca Ex. 2) (testifying that the Endo Credit’s purpose was to

                                                                                    Ex. 14, Cuca



                                               39
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 40 of 57 PageID #:46439




of the parties’ discussion, and ultimate agreement, on the Endo Credit provision, Impax
                                      ”80

         DEFENDANTS’ RESPONSE TO PARAGRAPH 23: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the negotiating

history of the Endo Credit provision do not create any genuine dispute of material fact as to

whether Plaintiffs have evidence to support their causation or damages theories. Accordingly,

even to the extent a dispute exists about Plaintiffs’ assertions in this paragraph, such a dispute does

not preclude summary judgment.

         While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect to the

extent they suggest that the Endo Credit was designed to guarantee some payment to Impax. As

discussed in Defendants’ response to Paragraph 4, supra, both Endo and Impax employees at the

time of the SLA understood that there were scenarios under which the Endo Credit provision would




9/6/18 Tr. 70:5-71:8 (confirming FTC trial testimony); Ex. 15, Levin 11/13/14 Tr. 169:11-170: 5
(Levin Ex. 1A) (testifying that the Endo Credit was a replacement for the acceleration trigger and
provided                                that kept the value of Impax’s 180-day exclusivity period
80
     See Ex. 56, Koch 6/6/17 Tr. 71:15-23 (Koch Ex. 2)


                                  Ex. 57, Koch 10/24/17 Tr. 239 (Koch Ex. 3) (confirming FTC
deposition testimony); Ex. 3, Koch 6/21/18 Tr. 169:4-22 (same).



                                                  40
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 41 of 57 PageID #:46440




not result in any payment from Endo to Impax and Endo personnel testified that they did not expect

Endo to make any payment under the Endo Credit.

       PLAINTIFFS’ PARAGRAPH 24: Prior to settling the patent litigation with Impax, in
February 2009, Endo settled a patent infringement action against Actavis.81 At the time of
settlement, Actavis had first-to-file exclusivity on the 7.5 and 15 mg strengths of Original Opana
ER.82 This settlement did not include any reverse payment, but allowed Actavis to begin selling
its Generic Original Opana ER in the 7.5 and 15 mg strengths on July 15, 2011–approximately 18
months earlier than the entry date Impax received under the SLA.83

       DEFENDANTS’ RESPONSE TO PARAGRAPH 24: None of Plaintiffs’ assertions in

this paragraph support denial of Defendants’ summary judgment motion. Further, Plaintiffs’

assertions are misleading and unsupported by the record to the extent they imply that any

settlement that Endo entered with an ANDA-filer for Opana ER contained a “reverse payment.”

Plaintiffs’ assertions are also misleading because they fail to mention the undisputed fact that the

settlement with Actavis did not include a “Broad License” to Endo’s Later-Acquired Patents. See

ECF No. 558-14 (Defs.’ Causation SUF) ¶ 32.            Defendants do not otherwise dispute the

contentions in this paragraph, which generally support Defendants’ Motion for Summary

Judgment for the reasons explained in their opening and reply briefs. See ECF No. 558 (Defs.’

Causation SJ Br.); ECF No. 668 (Defs.’ Causation Reply Br.).

       PLAINTIFFS’ PARAGRAPH 25: By June 3, 2010, Endo’s and Impax’s primary
negotiators believed                                       on the terms of the SLA and DCA.84
But other Impax executives were not satisfied with the proposed terms of the DCA.85 On June 4,




81
   See Causation DSUF, Ex. 23 (Feb. 2009 Endo-Actavis settlement).
82
   See Ex. 58, Myer Ex. 5 (Dec. 13, 2010 FDA letter to Actavis, at 3).
83
   See Causation DSUF, Ex. 23, at -89234 (Feb. 2009 Endo-Actavis settlement).
84
   Ex. 10, IMPAX-OPANA00125679, at -680 (Koch Ex. 16) (June 3, 2010 email from Chris
Mengler to Larry Hsu and others); Ex. 59, EPI001379279 (June 3, 2010 email from Alan Levin to
Julie McHugh of Endo, with the subject line
                                            .
85
   See Ex. 10, IMPAX-OPANA00125679, at -680 (Koch Ex. 16) (June 3, 2010 email from Art
Koch to Chris Mengler and others).



                                                41
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 42 of 57 PageID #:46441




2010,
                                                                                         86


        DEFENDANTS’ RESPONSE TO PARAGRAPH 25: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the negotiating

history of the SLA do not create any genuine dispute of material fact as to whether Plaintiffs have

evidence to support their causation or damages theories. Accordingly, even to the extent a dispute

exists about Plaintiffs’ assertions in this paragraph, such a dispute does not preclude summary

judgment.

        While Plaintiffs’ assertions in this paragraph are immaterial, Plaintiffs’ assertion that

Impax’s primary negotiator believed that he had reached an agreement in principle on the terms of

the SLA and DCA is also not supported by the cited evidence. See Pls.’ Ex. 10, IMPAX-

OPANA00125679 at -680 (June 3, 2010 email from Chris Mengler to Larry Hsu and others that

does not refer to any “agreement in principle” with Endo).

        PLAINTIFFS’ PARAGRAPH 26: At Larry Hsu’s direction, Meg Snowden and Art
Koch called Endo’s Alan Levin to discuss a                      that provided for a generic entry
date of July 2011 without the no-AG agreement, Endo Credit, or DCA.87 Mr. Levin angrily rejected
the proposal because he                                                    with Mr. Mengler on



86
   Ex. 10, IMPAX-OPANA00125679 (Koch Ex. 16) (June 4, 2010 email from Larry Hsu to Chris
Mengler).
87
   Ex. 1, Snowden 12/19/18 Tr. 193:22-194:12, 196:24-197:15.



                                                42
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 43 of 57 PageID #:46442




the terms of the settlement, which included the January 2013 entry date, the no-AG agreement,
and                          (i.e., the Endo Credit).88

       DEFENDANTS’ RESPONSE TO PARAGRAPH 26: None of Plaintiffs’ assertions in

this paragraph support denial of Defendants’ summary judgment motion, and instead support

Defendants’ arguments. The undisputed fact that Endo rejected the proposed July 2011 generic

entry date supports Defendants’ summary judgment motion for the reasons explained in their

opening and reply briefs. See ECF No. 558 (Defs.’ Causation SJ Br.); ECF No. 668 (Defs.’

Causation Reply Br.).

        PLAINTIFFS’ PARAGRAPH 27: After Impax’s                                proposal failed,
Endo and Impax continued negotiating a settlement based on the terms that had been on the table
as of June 3. All subsequent discussions concerning the settlement agreement, including SLA
drafts, retained the later January 2013 entry date, the no-AG agreement, and the
        /Endo Credit provision89–all of which were included in the executed SLA.90 Endo and
Impax also continued their negotiations over the DCA.91

       DEFENDANTS’ RESPONSE TO PARAGRAPH 27: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust


88
   Ex. 1, Snowden 12/19/18 Tr. 197:19-198:16.
89
   See, e.g., Ex. 60, IMPAX-OPANA00014805, at -806-807, -813-814, -848-850 (Snowden Ex.
37) (June 5, 2010 email from Elliot Choy, Impax’s outside counsel, attaching Impax revisions to
SLA and proposal for Endo Credit terms); Ex. 61, IMPAX-OPANA00031007, at -1008 (Snowden
Ex. 39) (June 6, 2010 email from Alan Levin and Art Koch discussing terms of both SLA and
DCA); Ex. 62, IMPAX-OPANA00014718, at -720 (Snowden Ex. 40) (June 7, 2010 email from
Jennifer Saionz, attaching blackline of Endo’s June 6, 2010 draft of SLA); Ex. 63, IMPAX-
OPANA00010608, at -611 (Snowden Ex. 41) (June 7, 2010 email from Guy Donatiello, attaching
redline of June 7, 2010 Impax draft SLA).
90
   See Causation DSUF, Ex. 22 (SLA).
91
   See, e.g., Ex. 64, IMPAX-OPANA00015534, at -535 (Snowden Ex. 34) (June 4, 2010 email
from Guy Donatiello to Meg Snowden, attaching draft DCA); Ex. 65, IMPAX-OPANA00010984
(Snowden Ex. 38) (June 6, 2010 email chain between Endo and Impax, discussing DCA, including
milestone payments).



                                              43
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 44 of 57 PageID #:46443




injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about the settlement

negotiations do not create any genuine dispute of material fact as to whether Plaintiffs have

evidence to support their causation or damages theories. Accordingly, even to the extent a dispute

exists about Plaintiffs’ assertions in this paragraph, such a dispute does not preclude summary

judgment.

       In addition, Plaintiffs’ assertion about a “later 2013 entry date” is misleading and

unsupported by the record to the extent it purports to suggest that Endo and Impax considered an

earlier entry date. It is undisputed that Endo rejected dates prior to January 2013. See ECF No.

558-14 (Defs.’ Causation SUF) ¶¶ 27–29. The contentions in this paragraph do not support denial

of—and generally support—Defendants’ summary judgment motion for the reasons explained in

their opening and reply briefs. See ECF No. 558 (Defs.’ Causation SJ Br.); ECF No. 668 (Defs.’

Causation Reply Br.).

        PLAINTIFFS’ PARAGRAPH 28: On June 5, 2010, Impax revised and expanded the
patent license terms in SLA § 4.1 to include


                                                    92


       DEFENDANTS’ RESPONSE TO PARAGRAPH 28: Defendants do not dispute the

assertions in this paragraph for the purposes of this summary judgment motion, but the Broad

License described in this paragraph supports granting, not denying, Defendants’ motion for




92
  See Ex. 60, IMPAX-OPANA00014805, at -834 (Snowden Ex. 37) (June 5, 2010 email from
Elliot Choy, attaching Impax revisions to SLA); see also Ex. 66, Nguyen 6/29/17 Tr. at 150:2-
155:6 (testifying about the revisions to expand the patent license in the SLA).



                                               44
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 45 of 57 PageID #:46444




summary judgment for the reasons explained in their opening and reply briefs. See ECF No. 558

(Defs.’ Causation SJ Br.); ECF No. 668 (Defs.’ Causation Reply Br.).

       PLAINTIFFS’ PARAGRAPH 29: On June 6, 2010, Art Koch, Impax’s CFO, emailed
Alan Levin, Endo’s CFO, to discuss
                 93
                    Mr. Levin testified
                                              .94 A subsequent draft of the SLA sent by Guy
Donatiello, Endo’s general counsel, on June 7, 2010, included
                                               but added language requiring that
                                                                        5
                                                                     The patent license in the
executed SLA did not change materially from Mr. Donatiello’s June 7, 2010 draft.96

          DEFENDANTS’ RESPONSE TO PARAGRAPH 29: Defendants do not dispute the

assertions in this paragraph, but the Broad License described in this paragraph, supports granting,

not denying, Defendants’ motion for summary judgment for the reasons explained in their opening

and reply briefs. See ECF No. 558 (Defs.’ Causation SJ Br.); ECF No. 668 (Defs.’ Causation

Reply Br.).

         PLAINTIFFS’ PARAGRAPH 30: Dr. Larry Hsu, Impax’s former President and CEO,
testified that Impax required any settlement with a generic entry date to provide
           and that therefore every agreement

                                                          ”97 Margaret Snowden, Impax’s general
counsel, agreed that, during the settlement negotiations with Endo,
                                                                                  98


          DEFENDANTS’ RESPONSE TO PARAGRAPH 30:                             Plaintiffs’ assertions in

Paragraph 30 fail to create a genuine issue of material fact with respect to any of the issues raised



93
     See Ex. 67, EPI000874095 (Levin Ex. 24) (June 6, 2010 email from Art Koch to Alan Levin).
94
     See Ex. 16, Levin 9/20/18 Tr. 228:18-21
95
   See Ex. 63, IMPAX-OPANA00010608, at -619-621 (Snowden Ex. 41) (June 7, 2010 SLA draft
§ 4.1(a), (d)).
96
   Compare Ex. 63, IMPAX-OPANA00010608, at -619-621 (Snowden Ex. 41) (June 7, 2010 SLA
draft § 4.1(a), (d)) with Causation DSUF, Ex. 22 (SLA §§ 4.1(a), (d)).
97
   Ex. 32, Hsu 12/18/18 Tr. 239:4-239:16.
98
   Ex. 1, Snowden 12/19/18 Tr. 266:7-10.



                                                 45
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 46 of 57 PageID #:46445




in Defendants’ motion for summary judgment and, in addition, they are unsupported by the record.

For the reasons explained in the memoranda in support of Defendants’ motion for summary

judgment, Impax’s desire for the Broad License cannot establish that both parties would have

agreed to the Broad License in an alternative settlement. See ECF No. 558 (Defs.’ Causation SJ

Br.) at 17-22, 27-28; ECF No. 668 (Defs.’ Causation Reply Br.) at 8. Further, the undisputed

evidence demonstrates that Endo refused to provide such a Broad License to Later-Acquired

Patents to any other generic company, although others had insisted on it. See ECF No. 558-14

(Defs.’ Causation SUF) ¶¶ 31–33; see also ECF No. 668 (Defs.’ Causation Reply Br.) at 8 n.6.

         In addition, the assertions in this paragraph are unsupported by the record to the extent

Plaintiffs suggest that Impax would have received the Broad License under different negotiating

circumstances. Plaintiffs mischaracterize the testimony of Dr. Larry Hsu, who did not testify that

Impax “required any settlement” to include a Broad License. See Defs.’ Ex. 76, December 18,

2018 Deposition of Larry Hsu 237:15-24 (discussing license to Endo’s patents,




                                              id. at 239:17-21



                                                         .

       PLAINTIFFS’ PARAGRAPH 31: Contemporaneous with the Endo-Impax patent
settlement, Endo also entered into a patent settlement concerning Original Opana ER with Sandoz,
which granted                                                                       .99 Sandoz’s



99
     Causation DSUF, n.6 & Ex. 40 (Endo-Sandoz settlement § 4.4).



                                                46
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 47 of 57 PageID #:46446




broad patent license permitted it the option
                                                  ”100

       DEFENDANTS’ RESPONSE TO PARAGRAPH 31: Plaintiffs’ assertions in this

paragraph do not create a genuine issue of material fact and are unsupported by, and contrary to,

the undisputed record evidence. Endo’s patent litigation settlement with Sandoz did not include a

license to Endo’s Later-Acquired Patents. See ECF No. 558-14 (Defs.’ Causation SUF) ¶ 32 n.6.

Rather, Sandoz received an option to receive a license to Endo’s Later-Acquired Patents, along

with an entry date after the January 1, 2013 date agreed to by Impax. Sandoz never exercised that

option and never received a license. Further, the option Sandoz received did not prevent Endo

from suing and successfully enforcing its Later-Acquired Patents against Sandoz, forcing it to

withdraw its ANDA. ECF No. 558-14 (Defs.’ Causation SUF) ¶¶ 36–43. For the reasons

explained in Defendants’ Reply, the option Sandoz received does not create a material dispute for

the purpose of summary judgment. See ECF No. 668 (Defs.’ Causation Reply Br.) at 8-9 n.6.

       PLAINTIFFS’ PARAGRAPH 32: At the time that Endo and Impax executed the
settlement agreement, Endo did not possess any patents subject to the Broad License.101

                              .102 Mr. Belvis, Plaintiffs’ patent expert, opined that the risks of these
applications at the time of the settlement were “minimal.”103

       DEFENDANTS’ RESPONSE TO PARAGRAPH 32: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.


100
    See Dft. Br. at 7; Causation DSUF, n.6; Causation DSUF, Ex. 40 (Endo-Sandoz settlement
§ 4.4).
101
    McClam Ex. A, Belvis 3/25/19 Rpt. ¶¶ 451-452; Ex. 8, Leffler 11/5/19 Rpt. ¶ 51.
102
    See Ex. 68, Defendant Impax Laboratories, Inc.’s Second Supplemental Objections and
Response to Plaintiffs’ Interrogatory No. 11 and Supplemental Objections and Response to
Plaintiffs’ Interrogatory Nos. 13 and 14, at 6-8
                       McClam Ex. A, Belvis 3/25/19 Rpt. ¶ 454; Ex. 69 (patent examiner’s notice
of rejection).
103
    McClam Ex. A, Belvis 3/25/19 Rpt. ¶ 112.



                                                  47
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 48 of 57 PageID #:46447




Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about Impax’s

awareness of Endo’s patent applications do not create any genuine dispute of material fact as to

whether Plaintiffs have evidence to support their causation theories. Specifically, Impax’s level

of “awareness” of Endo’s applications for additional patents at the time of settlement has no

bearing on the fact that the Broad License in the SLA gave Impax freedom to operate from any

additional patents covering Original Opana ER. Moreover, Plaintiffs’ assertions in this paragraph

contain recitations of conclusions offered by Plaintiffs’ experts that have no basis—and are

contradicted by—the evidentiary record. While Defendants dispute the content of those expert

opinions on various grounds, such unsupported expert opinions are not sufficient to create a

genuine dispute of material fact.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also unsupported by

the undisputed record evidence. Among other things, the Broad License covered the ’456 and

’933 patents that were at issue in the Patent Litigation. At the time that the Broad License was

granted, the patent applications for what would later issue as the ’122, ’216, and ’779 patents had

already been submitted and published. See Defs.’ Ex. 43 (’122 Patent) at 1 (published June 14,

2007); Defs.’ Ex. 45 (’216 Patent) at 1 (published May 3, 2007); Defs.’ Ex. 46 (’779 Patent) at 1

(published December 18, 2008). While the patent applications for the ’122 and ’216 patents were

initially rejected, it is common for patents to be initially rejected and later approved. It is

undisputed that, at the time leading up to the SLA, Impax employees were concerned about the




                                                48
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 49 of 57 PageID #:46448




possibility of Endo’s acquiring additional patents covering Opana ER. See ECF No. 558-14

(Defs.’ Causation SUF) ¶ 30; see also ECF No. 618-1 (Plaintiffs’ Response to Defendants’ Rule

56.1 Statement) ¶ 30 (“Plaintiffs do not dispute that at the time of the settlement, that Impax was

aware of two patent applications that were potentially relevant to Original Opana ER”).

        PLAINTIFFS’ PARAGRAPH 33: Dr. McGuire, Class Plaintiffs’ economist, also
opined that any alternative settlement would include the Broad License.104 Dr. Leffler, the Retailer
Plaintiffs’ economist, similarly stated that
                                                                                               ”105

       DEFENDANTS’ RESPONSE TO PARAGRAPH 33: Plaintiffs’ assertions in this

paragraph do not provide admissible evidence sufficient to create a genuine issue of material fact

related to any issue raised in Defendants’ motion for summary judgment. Summary judgment

remains appropriate for all the reasons explained in Defendants’ memoranda of law in support of

their motions for summary judgment. See ECF No. 558 (Defs.’ Causation SJ Br.); ECF No. 668

(Defs.’ Causation Reply Br.).

       As explained in those memoranda of law, neither Dr. McGuire nor Dr. Leffler relied on

any record facts, or conducted any expert analysis, to show that an alternative settlement would

include a Broad License. See ECF No. 558 (Defs.’ Causation SJ Br.) at 16-22, 26-28; ECF No.

668 (Defs.’ Causation Reply Br.) at 7-11. Rather, they merely assumed it at request of counsel.

Id. see also Defs.’ Ex. 77, June 27, 2019 Deposition of Keith Leffler 105:11-106:5; Defs.’ Ex. 78,

May 16, 2019 Deposition of Thomas McGuire 162:8-22. Unsupported assumptions—even if cast

as expert “opinion,” as Plaintiffs do here—are insufficient to create an issue of material fact for

summary judgment. See ECF No. 558 (Defs.’ Causation SJ Br.) at 21.

       PLAINTIFFS’ PARAGRAPH 34: Dr. McGuire testified it was not necessary to put a
value on the Broad License at the time of the settlement because any such value would not affect

104
    McClam Ex. B, McGuire 3/25/19 Rpt. ¶¶ 146-147; McClam Ex. E, McGuire 11/5/19 Rpt.
¶¶ 66-67.
105
    Ex. 8, Leffler Expert 11/5/19 Rpt. ¶ 54.



                                                49
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 50 of 57 PageID #:46449




his conclusions.106 Dr. Leffler testified that he did not include any value of the Broad License in
his alternative no-payment entry date analysis because he did not see evidence that the parties
analyzed and assigned such value in settling the patent litigation.107

       DEFENDANTS’ RESPONSE TO PARAGRAPH 34: None of Plaintiffs’ assertions in

this paragraph, even if true, would preclude summary judgment. This paragraph does not contain

“statements of additional facts that require denial of summary judgment” as required by Local

Rule 56.1(b)(3)(C). Rather, Plaintiffs offer only descriptions of their experts’ testimony. Such

descriptions of their experts’ respective failures to account for the value of the Broad License do

not create a genuine issue of material fact for the reasons explained in Defendants’ summary

judgment briefing. See ECF No. 558 (Defs.’ Causation SJ Br.) at 23-24, 29-30; ECF No. 668

(Defs.’ Causation Reply Br.) at 13.

        PLAINTIFFS’ PARAGRAPH 35: Following its settlement with Impax, Endo acquired
additional patents that it claimed covered Opana ER, including U.S. Patent No. 8,309,122 (the
“’122 patent”); U.S. Patent No. 8,329,216 (the “’216 patent”); and U.S. Patent No. 8,871,779 (the
“’779 patent”) (collectively, the “Later-Issued Patents”).108 Endo asserted these Later-Issued
Patents against all generic manufacturers including Impax seeking to sell generic versions of
Original or Reformulated Opana ER and brought lawsuits in three separate courts: the U.S. District
Courts for the Southern District of New York, the District of Delaware, and the District of New
Jersey.

       DEFENDANTS’ RESPONSE TO PARAGRAPH 35: Defendants do not dispute this

Paragraph for the purposes of this summary judgment motion, except to clarify that it is undisputed

that Endo did not assert the Later-Issued Patents against Impax’s Generic Original Opana ER

product in the Southern District of New York or the District of Delaware patent litigations. Impax

was able to sell its Generic Original Opana ER product notwithstanding Endo’s Later-Acquired

Patents because of the broad patent license it received in the SLA. Endo asserted the Later-

Acquired Patents against Impax’s Generic Original Opana ER product only in subsequent


106
    Ex. 70, McGuire 5/16/19 Tr. 64:8-21; Ex. 71, McGuire 12/10/19 Tr. 108:11-109:1.
107
    Ex. 72, Leffler 6/27/19 Tr. 81:16-82:10.
108
    See Causation DSUF, Ex. 44.



                                                50
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 51 of 57 PageID #:46450




litigation in the District of New Jersey in which Endo claimed that Impax had breached its

obligation under the SLA to negotiate a royalty for the Later-Acquired Patents.

       Endo has moved for partial summary judgment asserting that (i) but for the Broad License,

Endo would have sued Impax in the Southern District of New York and Delaware proceedings not

only as to Impax’s Reformulated ANDA Tablets, but also its Original ANDA Tablets; (ii) that

Impax’s Original ANDA Tablets infringe the Later-Acquired Patents for the same reasons that all

of the other accused ANDA Tablets (including Impax’s Reformulated ANDA Tablets) were found

to infringe; and (iii) that as a result, but for the Broad License, Endo would have successfully

enjoined Impax from making or selling its Original ANDA Tablets until the ’779 patent expires in

2029. See ECF No. 535 (Endo’s Patent MSJ Br.). In opposition, Plaintiffs did not dispute any of

those facts, instead arguing only that the Court should decline to grant summary judgment because

those facts purportedly are immaterial to any disputed issue in this antitrust case. ECF No. 615

(Pls. Opp. to Endo’s Patent MSJ) at 5-8. This paragraph, and other paragraphs set forth in

Plaintiffs’ Statement of Additional Facts, belie that assertion.

         PLAINTIFFS’ PARAGRAPH 36: In the Southern District of New York, Endo asserted
claims against Impax’s Generic Reformulated Opana ER product for infringing the ‘122 and ‘216
patents.109 It also sued other generic manufacturers to enjoin them from introducing generic
versions of Original and Reformulated versions of Opana ER.110 Endo ultimately went to trial
against Impax (Reformulated) and Actavis/Watson (Original and Reformulated), Amneal
(Reformulated), Roxane (Original), Sun Pharma (Original and Reformulated), Barr/Teva
(Reformulated), ThoRx (Reformulated), and Impax (Reformulated).111 On April 29, 2016, the
district court enjoined Actavis and certain other moving generic manufacturer defendants from


109
    See Endo Pharm. Inc. v. Impax Labs., Inc., No. 12-cv-8317 (S.D.N.Y. Nov. 14, 2012), ECF
No. 1 (Complaint).
110
    Endo Pharm. Inc. v. Amneal Pharms., LLC, 2015 WL 9459823, at *5 (S.D.N.Y. Aug. 18, 2015)
(the “Infringement Decision”), amended in part, 2016 WL 1732751 (S.D.N.Y. Apr. 29, 2016) (the
“Omnibus Injunction”).
111
    Infringement Decision, at *5. (“Actavis and Sun Pharma sought FDA approval to market both
crushable and crush-resistant generic versions of OPANA®ER. Roxane sought approval solely for
the crushable version. Amneal, Teva, Impax, and ThoRx sought approval solely to manufacture
crush-resistant generic products.”) (citations omitted).



                                                 51
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 52 of 57 PageID #:46451




making or selling their generic products prior to expiration of the ‘122 and ‘216 patents, and
ordered Actavis to remove its Generic Original Opana ER product from the market.112

       DEFENDANTS’ RESPONSE TO PARAGRAPH 36: The assertions in this paragraph

support Defendants’ motion for summary judgment. Endo’s successful assertion of its Later-

Acquired Patents against all other manufacturers of generic Original Opana ER (except Impax)

and all manufacturers of generic Reformulated Opana ER (including Impax) makes two things

clear. First, it was only by reason of Impax’s Broad License to the Later-Acquired Patents that it

was able to remain on the market with generic Original Opana ER. Second, because it allowed

Impax to remain on the market, the Broad License had value to Impax.

        PLAINTIFFS’ PARAGRAPH 37: In the District of Delaware, Endo asserted patent
infringement claims against Impax’s Generic Reformulated Opana ER product for infringing the
‘779 patent.113 It also sued Actavis, Amneal, Barr/Teva, Par, Roxane, ThoRx, Sandoz, and Sun.114
Endo dismissed Sandoz and Par after they committed not to enter the market before the expiration
of the ‘779 patent.115 Ultimately the court enjoined Amneal, Teva, Barr, and Actavis from selling
their generic products before expiration of the ‘779 patent.116




112
    Omnibus Injunction, at *11.
113
    See Endo Pharm. Inc. v. Impax Labs., Inc., No. 14-cv-1384 (D. Del. Nov. 7, 2014), ECF No. 1
(Complaint).
114
    Endo Pharm. Inc. v. Actavis LLC, No. 14-cv-1381 (D. Del.); Endo Pharm. Inc. v. Amneal
Pharm. LLC, No. 14-cv-1382 (D. Del.); Endo Pharm. Inc. v. Teva Pharm. USA Inc., No. 14-cv-
1389 (D. Del.); Endo Pharm. Inc. v. Par Pharm. Cos., Inc., No. 14-cv-1385 (D. Del.); Endo Pharm.
Inc. v. Roxane Labs., Inc., No. 14-cv-1387 (D. Del.); Endo Pharm. Inc. v. Sandoz Inc., No. 14-cv-
1388 (D. Del.); Endo Pharm. Inc. v. Sun Pharm. Labs. Ltd., No. 14-cv-1386 (D. Del.).
115
    Endo Pharm. v. Sandoz, No. 14-cv-1388 (D. Del. July 2, 2015), ECF No. 19 (Notice of
Voluntary Dismissal Without Prejudice); Endo Pharm. v. Par Pharm., No. 14-cv-1385 (D. Del.
Mar. 31, 2015), ECF No. 16 (Joint Stipulated Order of Dismissal Without Prejudice). Impax,
ThoRX, Sun, and Roxane agreed to be bound by judgments with respect to the other defendants.
See Causation DSUF, Ex. 55 (Stipulation and Order), at 3; Endo Pharm. v. Sun Pharm. Labs., No.
14-cv-1386 (D. Del. Feb. 17, 2016), ECF No. 95 (Stipulation and Order Requesting Stay of
Proceedings in 14-1386 (RGA)), at 3; Endo Pharm. v. Roxane Labs., No. 14-cv-1387 (D. Del. Feb.
24, 2016), ECF No. 88 (Stipulation and Order), at 3.
116
    See Endo Pharm. v. Amneal Pharm., No. 14-cv-1382 (D. Del. Oct. 21, 2016), ECF No. 156
(Final Judgment), at 2-3; Endo Pharm. v. Teva Pharm., No. 14-cv-1389 (D. Del. Nov. 30, 2016),
ECF No. 203 (Final Judgment), at 2; Endo Pharm. v. Actavis, No. 14-cv-1381 (D. Del. Sept. 15,
2017), ECF No. 234 (Final Judgment), at 2.



                                               52
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 53 of 57 PageID #:46452




       DEFENDANTS’ RESPONSE TO PARAGRAPH 37: Defendants do not dispute this

Paragraph for the purposes of this summary judgment motion, but clarify that the District of

Delaware also enjoined Roxane from selling its generic products before expiration of the ’779

patent. See Endo Pharm. v. Roxane Labs., No. 14-cv-1387 (D. Del. July 16, 2019), ECF No. 103

(Final Judgment). But the assertions in this paragraph do not require denial of summary judgment

and instead support Defendants’ motion for summary judgment. Endo’s successful assertion of

its Later-Acquired Patents against all other manufacturers of generic Original Opana ER (except

Impax) and all manufacturers of generic Reformulated Opana ER (including Impax) makes two

things clear. First, it was only by reason of Impax’s Broad License to the Later-Acquired Patents

that it was able to remain on the market with generic Original Opana ER. Second, because it

allowed Impax to remain on the market, the Broad License had value to Impax.

        PLAINTIFFS’ PARAGRAPH 38: On August 1, 2016, Endo sued Impax in the District
of New Jersey with respect to Impax’s Generic Original Opana ER.117 Endo alleged that Impax
had breached the SLA and that Impax’s sales of Generic Original Opana ER infringed the ‘122
patent, the ‘216 patent, and U.S. Patent No. 8,808,737.118 This lawsuit arose because Endo and
Impax disputed whether the SLA’s patent license was intended to be royalty-free or imposed on
the parties an obligation to negotiate a reasonable royalty rate at the time that Endo actually
acquired the Later-Issued Patents.119 Impax’s position was that the Broad License granted a
royalty-free license to exercise the Later-Issued Patents.120 Endo’s position was that the parties
had agreed to negotiate the royalties to be paid on the Broad License in the event that any patents



117
    See Causation DSUF, Ex. 49 (Compl., Endo Pharms. Inc. v. Impax Labs., Inc., C.A. No. 2:16-
02526, (D.N.J. Aug. 1, 2016)).
118
    Causation DSUF, Ex. 49, ¶¶ 64-106.
119
    See Ex. 73, ENDO-OPANA000150419-422 (Snowden Ex. 46) (email correspondence between
Meg Snowden and Guy Donatiello concerning negotiation of amended SLA patent license); Ex.
1, Snowden 12/19/18 Tr. 258:20-267:16 (testifying about Snowden Ex. 46 and positions taken by
Endo and Impax concerning the dispute over SLA § 4.1(d)).
120
    See Ex. 1, Snowden 12/19/18 Tr. at 46:14-47:18, 258:21-260:5; Ex. 73, ENDO-OPANA-
000150419-422 (Snowden Ex. 46) (Nov. 2, 2015 email from Meg Snowden to Guy Donatiello,
stating that




                                                53
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 54 of 57 PageID #:46453




ultimately issued.121 Endo filed the lawsuit when Impax refused to negotiate a royalty rate for the
SLA patent license.122 During this subsequent litigation,
                                                     123


       DEFENDANTS’ RESPONSE TO PARAGRAPH 38: Defendants do not dispute the

substance of Plaintiffs’ assertions in this Paragraph for the purposes of this summary judgment

motion, but clarify that Endo asserted its patent infringement claims against Impax’s Generic

Original Opana ER product solely in the context of Endo’s claim that the SLA was terminated

upon Impax’s contract infringement. Further, for the reasons explained in Defendants’ summary

judgment reply, Endo and Impax’s contractual dispute regarding royalties due under the SLA does

not change the fact that the Broad License permitted and continues to permit Impax to remain on

the market with its Generic Original Opana ER product. See ECF No. 668 (Defs.’ Causation Reply

Br.) at 7 n.5. The assertions in this paragraph do not require denial of summary judgment and

instead support Defendants’ motion for summary judgment.

        PLAINTIFFS’ PARAGRAPH 39: During the course of the litigation, the FDA asked
Impax to pull its Reformulated Opana ER from the market for safety reasons.124 Following the
withdrawal of the reformulated product from the market, Endo and Impax negotiated a settlement
of this subsequent litigation in which Impax agreed to pay royalties on the Later-Issued Patents,
and, in return, Endo made Impax the exclusive distributor of Opana ER.125


121
    Causation DSUF, Ex. 49 (Compl., Endo Pharms. Inc. v. Impax Labs., Inc., C.A. No. 2:16-
02526 (D.N.J.), ¶¶ 32-33; Ex. 73, ENDO-OPANA000150419-422 (Snowden Ex. 46) (Apr. 19,
2016 email from Guy Donatiello to Meg Snowden concerning Endo’s position that the SLA
required the negotiation of a royalty-bearing license if Endo obtained additional patents covering
Original Opana ER).
122
    See Ex. 1, Snowden 12/19/18 Tr. 267:17-20
123
   See Causation DSUF, Ex. 49, at ¶ 4; Ex. 76, ENDO-OPANA-000150436, at -437 (Snowden
Ex. 49) (Oct. 31, 2016 letter from Guy Donatiello to Chris Mengler and Meg Snowden
                        Ex. 1, Snowden 12/19/18 Tr. 272:1-275:6 (testifying about Endo’s letter
124
    Ex. 74, June 8, 2017 FDA News Release, “FDA requests removal of Opana ER for risks related
to abuse” (Lortie Ex. 30) (“In 2012, Endo replaced the original formulation of Opana ER with a
new formulation intended to make the drug resistant to physical and chemical manipulation for
abuse by snorting or injecting”).
125
     Ex. 75, IMPAX-OPANA00205252-303 (Snowden Ex. 51) (Aug. 5, 2017 Endo-Impax



                                                54
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 55 of 57 PageID #:46454




       DEFENDANTS’ RESPONSE TO PARAGRAPH 39: Plaintiffs’ assertions in this

paragraph are not material to Defendants’ motion for summary judgment because the asserted

facts, even if true, would not affect the outcome of the issues raised in Defendants’ motion.

Defendants have moved for summary judgment on the grounds that Plaintiffs have presented no

record evidence that would allow a reasonable jury to find that the SLA caused them antitrust

injury or damages and that, to the contrary, the undisputed record evidence demonstrates that the

SLA and its Broad License benefitted Plaintiffs by enhancing, not reducing, competition. See ECF

No. 558 (Defs.’ Causation SJ Br.). Plaintiffs’ assertions in this paragraph about FDA decisions or

subsequent litigation over a royalty provision in the SLA do not create any genuine dispute of

material fact as to whether Plaintiffs have evidence to support their causation or damages theories.

Accordingly, even to the extent a dispute exists about Plaintiffs’ assertions in this paragraph, such

a dispute does not preclude summary judgment.

       While Plaintiffs’ assertions in this paragraph are immaterial, they are also incorrect. The

FDA requested that Endo, not Impax, remove its Reformulated Opana ER product from the market.

Further, Endo did not make Impax an exclusive distributor of Opana ER. In the SLA, Endo had

granted Impax a license to the Later-Issued Patents to allow Impax to make, use, and sell its generic

version of Original Opana ER, and the parties amended the provisions of the SLA providing for a

royalty from Impax to Endo under that license. See Defs.’ Ex. 79 (ENDO-OPANA-000005677,

Amended SLA) at 3–5.




settlement agreement).



                                                 55
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 56 of 57 PageID #:46455




Dated: August 4, 2020                               Respectfully submitted,

 /s/ George G. Gordon                               /s/ Devora W. Allon
 George G. Gordon (admitted pro hac vice)           Devora W. Allon, P.C. (admitted pro hac vice)
 Julia Chapman (admitted pro hac vice)              Jay P. Lefkowitz, P.C. (admitted pro hac vice)
 Thomas J. Miller (admitted pro hac vice)           Evelyn Blacklock (admitted pro hac vice)
 John P. McClam (admitted pro hac vice)             KIRKLAND & ELLIS LLP
 Sharon K. Gagliardi (admitted pro hac vice)        601 Lexington Avenue
 DECHERT LLP                                        New York, NY 10022
 Cira Centre, 2929 Arch Street                      Tel.: (212) 446-4800
 Philadelphia, PA 19104                             devora.allon@kirkland.com
 Tel.: (215) 994 4000                               lefkowitz@kirkland.com
 Fax: (215) 994-2222                                evelyn.blacklock@kirkland.com
 george.gordon@dechert.com
 julia.chapman@dechert.com                          James R.P. Hileman
 thomas.miller@dechert.com                          KIRKLAND & ELLIS LLP
 john.mcclam@dechert.com                            300 North LaSalle Street
 sharon.gagliardi@dechert.com                       Chicago, IL 60654
                                                    Tel.: (312) 862-7090
 Craig Falls (admitted pro hac vice)                jhileman@kirkland.com
 DECHERT LLP
 1900 K Street, NW                                  Counsel for Defendant Impax
 Washington, DC 20006                               Laboratories, Inc.
 Tel.: (202) 261-3300
 Fax: (202) 261-3333
 craig.falls@dechert.com

 Robert D. Rhoad (admitted pro hac vice)
 DECHERT LLP
 502 Carnegie Center, Suite 104
 Princeton, NJ 08540
 Tel.: (609) 955-3269
 Fax.: (609) 873-9142
 robert.rhoad@dechert.com

 Angela Liu
 DECHERT LLP
 35 West Wacker Drive, Suite 3400
 Chicago, IL 60601
 Tel.: (312) 646-5800
 Fax: (312) 646-5858
 angela.liu@dechert.com


 Counsel for Defendants Endo Health Solutions
 Inc., Endo Pharmaceuticals Inc., and
 Penwest Pharmaceuticals Co.



                                               56
 Case: 1:14-cv-10150 Document #: 693 Filed: 08/18/20 Page 57 of 57 PageID #:46456




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I caused to be filed the foregoing document with

the United States District Court for the Northern District of Illinois using the CM/ECF system, and

caused it to be served on all registered participants via the notice of electronic filing and by

emailing a copy of the moving papers to counsel for Plaintiffs.


/s/ Angela Liu
DECHERT LLP
35 West Wacker Drive, Suite 3400
Chicago, IL 60601
Tel.: (312) 646-5800
Fax: (312) 646-5858
angela.liu@dechert.com




                                                57
